 

Execution Version

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

AMERICAN STANDARD ENERGY, CORP.,

 

AS SELLER,

 

AND

 

TEXIAN OIL – I, LP,

 

AS PURCHASER,

 

Dated as of NOVEMBER 16, 2012

 

 

 

 

Table of Contents

 

    Page   Article 1 PURCHASE AND SALE       1.1 Purchase and Sale 1       1.2
Certain Definitions 1       1.3 Excluded Assets 7       Article 2 PURCHASE PRICE
      2.1 Purchase Price 8       2.2 Adjustments to Purchase Price 8       2.3
Post-Closing Allocation of Costs and Revenues 9       2.4 Procedures 10      
Article 3 certain TITLE AND ENVIRONMENTAL MATTERS       3.1 Seller's Title 10  
    3.2 Definition of Defensible Title 11       3.3 Definition of Permitted
Encumbrances 11       3.4 Allocated Values 13       3.5 Environmental
Assessment; Environmental Defects 13       3.6 Notice of Title and Environmental
Defects and Benefits; Adjustment 14       3.7 Cure 16       3.8 Adjustment for
Title Defects and Benefits and Environmental Defects 16       3.9 Calculation of
Title Defect Amounts and Title Benefit Amounts 17       3.10 Dispute Resolution
20       3.11 Limitations on Applicability 21       Article 4 REPRESENTATIONS
AND WARRANTIES OF SELLER       4.1 Seller 22       4.2 Litigation 23       4.3
Taxes and Assessments 23       4.4 Compliance with Laws 23       4.5 Operating
Agreements. To Seller’s knowledge, Schedule 4.5 lists all Operating Agreements
24

 

-i-

 

 

Table of Contents

(continued)

 

    Page       4.6 Payments for Production; Imbalances 24       4.7 Consents and
Preferential Purchase Rights 24       4.8 Liability for Brokers' Fees 24      
4.9 Wells and Equipment 24       4.10 Non-Consent Operations 25       4.11
Outstanding Capital Commitments 25       4.12 Environmental 25       4.13 Hedges
26       4.14 Absence of Certain Changes 26       4.15 Records and Information
26       4.16 Leases 26       4.17 Limitations 27       Article 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER       5.1 Existence and
Qualification 27       5.2 Power 27       5.3 Authorization and Enforceability
28       5.4 No Conflicts 28       5.5 Consents, Approvals or Waivers 28      
5.6 Litigation 28       5.7 Financing 28       5.8 Investment Intent 28      
5.9 Independent Investigation 29       5.10 Liability for Brokers' Fees 29      
5.11 Bankruptcy 29       Article 6 COVENANTS OF THE PARTIES       6.1 Access 29
      6.2 Press Releases 30       6.3 Operation of Business 30       6.4
Indemnity Regarding Access 32

 

-ii-

 

 

Table of Contents

(continued)

 

    Page       6.5 Hedges 32       6.6 Enforcement of Third Party Provisions 32
      6.7 Confidentiality 32       6.8 Governmental Reviews 33       6.9 Further
Assurances 33       6.10 Transitional Accounting Services 33       6.11 Material
Contacts 33       Article 7 CONDITIONS TO CLOSING       7.1 Conditions of Seller
to Closing 33       7.2 Conditions of Purchaser to Closing 34       Article 8
CLOSING       8.1 Time and Place of Closing 34       8.2 Obligations of Seller
at Closing 35       8.3 Obligations of Purchaser at Closing 36       8.4 Closing
Payment and Post-Closing Purchase Price Adjustments 36       Article 9 TAX
MATTERS       9.1 Tax Returns; Proration of Taxes 38       9.2 Access to
Information 39       9.3 Conflict and Survival 40       Article 10 TERMINATION  
    10.1 Termination 40       10.2 Effect of Termination 40       Article 11
INDEMNIFICATION; LIMITATIONS       11.1 Assumed Obligations 40       11.2
Retained Obligations 41       11.3 Indemnification 42       11.4 Indemnification
Actions 43

 

-iii-

 

 

Table of Contents

(continued)

 

    Page       11.5 Casualty and Condemnation 45       11.6 Limitation on
Actions 45       Article 12 MISCELLANEOUS       12.1 Counterparts 47       12.2
Notices 47       12.3 Sales or Use Tax, Recording Fees and Similar Taxes and
Fees 48       12.4 Expenses 48       12.5 Records 48       12.6 Governing Law 48
      12.7 Dispute Resolution; Jury Trial Waiver 49       12.8 Captions 49      
12.9 Waivers 49       12.10 Assignment 49       12.11 Entire Agreement 50      
12.12 Amendment 50       12.13 No Third-Person Beneficiaries 50       12.14
Severability 50       12.15 Time of the Essence 50       12.16 References 50    
  12.17 Construction 50       12.18 Limitation on Damages 51       12.19 Escrow
Account for certain Post-Closing Requirements: 51       12.20 WAIVER OF TEXAS
DECEPTIVE PRACTICES ACT 53

 

-iv-

 

 

Table of Contents

(continued)

 

EXHIBITS:   Exhibit A-1 Leases Exhibit A-2 Wells Exhibit A-3 Post-Closing
Properties Exhibit B Form of Assignment and Bill of Sale

 

SCHEDULES:   Schedule 1.3 Certain Excluded Assets Schedule 2.2 Hydrocarbons in
Storage Schedule 3.4 Allocated Values Schedule 4.3 Taxes and Assessments
Schedule 4.5 Operating Agreements Schedule 12.19(d)(i)(a) Form of Pref. Right
Waiver Letter Schedule 12.19(d)(i)(b) Form of Pref. Right Certification Schedule
12.19(d)(ii) Form of Amendment to Assignment for Booger Bear “A” Assets Schedule
12.19(d)(iii) Form of Amendment to Assignment for Bell C Assets

 

-v-

 

 

Table of DEFINED TERMS

 

Accounting Arbitrator 36 Accounting Procedures 3 Accounting Records 3 Adjustment
Period 9 Affiliate 3 Agreed Rate 3 Agreement 1 Allocated Value 10 Assets 1
Assignment and Bill of Sale 3 Assumed Obligations 40 Business Day 3 Casualty
Loss 45 Claim 43 Claim Notice 43 Closing 34 Closing Date 34 Closing Payment 36
Code 4 Contracts 1 Damages 47 Defect Claim Date 14 Defensible Title 11 Defective
Support Well 18 Effective Date 4 Environmental Laws 4 Environmental Permits 25
Equipment 2 Escrow Agent 51 Escrow Agreement 51 Escrow Amount 51 Excluded Assets
7 Excluded Records 3 Governmental Authority 4 Hydrocarbons 4 Indemnified Person
43 Indemnifying Person 43 Individual Indemnity Threshold 46 Laws 4 Leases 1
Material Adverse Effect 4 Material Contract 5 NORM 27 Party or Parties 1 Paying
Party 38 Permitted Encumbrances 11 Person 5 Post-Closing Period 51 Post-Closing
Property 51 Post-Closing Properties 51 Post-Closing Requirement 52 Production
Tax 5 Properties 1 Property Costs 5 Property Tax 6 Purchase Price 8 Purchaser 1
Purchaser Group 42 Records 3 Reimbursing Party 38 Retained Obligations 41 Seller
1 Seller Group 42 Straddle Period 38 Target Closing Date 34 Tax 6 Tax Return 23
Title Arbitrator 20 Title Benefit 11 Title Benefit Amount 16 Title Defect 11
Title Defect Amount 16 Unadjusted Purchase Price 8 Unadjusted Purchase Price Cap
7 Units 1 Wells 1

 

-i-

 

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this "Agreement"), is dated as of November 16,
2012, by and between American Standard Energy, Corp., a Nevada corporation
("Seller"), and Texian Oil – I, LP, a Texas limited partnership ("Purchaser",
and, together with Seller, the "Parties").

 

RECITALS:

 

Seller desires to sell and Purchaser desires to purchase those certain oil and
gas properties, rights, and related assets that are defined and described as
"Assets" herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions, and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

Article 1

PURCHASE AND SALE

 

1.1           Purchase and Sale. On the terms and conditions contained in this
Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase,
accept, and pay for, the Assets.

 

1.2           Certain Definitions. As used herein:

 

(a)          "Assets" means all of Seller's right, title, and interest in and to
the following properties and interests:

 

(i)          The oil and gas leases, oil, gas, and mineral leases and subleases,
royalties, overriding royalties, net profits interests, mineral fee interests,
carried interests, and, without limiting the foregoing, other rights described
on Exhibit A-1 (of whatever character, whether legal or equitable, and whether
vested or contingent) to the Hydrocarbons in, on, under, and that may be
produced therefrom and the lands described therein (collectively, the "Leases");

 

(ii)         Any and all oil, gas, water, CO2, or injection wells thereon or on
pooled, communitized, or unitized acreage that includes all or any part of the
Leases, including, without limiting the foregoing, the interests in the wells
shown on Exhibit A-2, whether producing, non-producing, temporarily plugged and
abandoned, and whether or not fully described on any exhibit or schedule hereto,
but excluding wells which have been permanently plugged and abandoned (the
"Wells");

 

(iii)        All pooled, communitized, or unitized acreage which includes all or
part of any Leases, and all tenements, hereditaments, and appurtenances
belonging thereto (the "Units," and, together with the Wells and Leases, the
"Properties");

 

 

 

 

 

(iv)        All currently existing contracts, agreements, and instruments with
respect to the Properties, to the extent applicable to the Properties, including
operating agreements; unitization, pooling, and communitization agreements;
declarations and orders; area of mutual interest agreements; farmin and farmout
agreements; exchange agreements; transportation agreements; and processing
agreements; provided, however, that the term "Contracts" shall not include
(A) any contracts, agreements, and instruments included within the definition of
"Excluded Assets" and (B) the Leases (subject to such exclusion and proviso, the
"Contracts");

 

(v)         To the extent transferable, all easements, permits, licenses,
servitudes, rights-of-way, surface leases, right of use and easement, and other
rights to use the surface appurtenant to, and used or held for use in connection
with, the Properties, but excluding any permits and other appurtenances included
within the definition of "Excluded Assets";

 

(vi)        All equipment, machinery, fixtures, and other tangible personal
property and improvements used or held for use in connection with the operation
of the Properties or the production, storage, transportation, treatment, or
processing, marketing, or disposition of Hydrocarbons from the Properties
(whether located on or off the Properties), but excluding items included within
the definition of "Excluded Assets" (subject to such exclusions, the
"Equipment");

 

(vii)       All (A) trade credits, accounts receivable, notes receivable,
take-or-pay amounts receivable, and other receivables and general intangibles,
attributable to the Assets with respect to periods of time from and after the
Effective Date; and (B) liens and security interests in favor of Seller, whether
choate or inchoate, under any Law or Contract to the extent arising from, or
relating to, the ownership, operation, or sale or other disposition on or after
the Effective Date of any of the Assets or to the extent arising in favor of
Seller as the operator or non-operator of any Property;

 

(viii)      All rights of Seller to audit the records of any Person and to
receive refunds or payments of any nature, and all amounts of money relating
thereto, whether before, on, or after the Effective Date, to the extent relating
to obligations assumed by Purchaser pursuant to this Agreement;

 

(ix)         All Hydrocarbons produced from, or attributable to, the Properties
from and after the Effective Date; all Hydrocarbon inventories from or
attributable to the Properties that are in storage on the Effective Date; and,
to the extent related or attributable to the Properties, all production, plant,
and transportation imbalances as of the Effective Date; and all make-up rights
with respect to take-or-pay payments;

 

(x)          To the extent transferable, all franchises, licenses, permits,
approvals, consents, certificates and other authorizations, and other rights
granted by third Persons, and all certificates of convenience or necessity,
immunities, privileges, grants, and other such rights that relate to, or arise
from, the Assets or the ownership or operation thereof;

 

(xi)         All of Seller’s lease files, land files, division order files,
abstracts, title opinions, contract files, well and production records, to the
extent relating to the Properties, excluding, however:

 

2

 

 

 

(A)         all corporate, financial, Tax, and legal data and records of Seller
that relate to Seller's business generally (whether or not relating to the
Assets) or to Seller's business, operations, assets, and properties not
expressly included in this Agreement;

 

(B)         all legal records and legal files of Seller including all work
product of, and attorney-client communications with, Seller's legal counsel
(other than Leases, title opinions, and Contracts);

 

(C)         data and records relating to the sale of the Assets, including
communications with the advisors or representatives of Seller;

 

(D)         any data and records relating to the Excluded Assets; 

 

(E)         those original data and records retained by Seller pursuant to
Section 12.5; and

 

(F)         Seller’s proprietary data, reserve estimates and reports, economic
analyses, computer programs and applications, and pricing forecasts.

 

(Clauses (A) through (F) shall hereinafter be referred to as the "Excluded
Records" and subject to such exclusions, the data, software and records
described in this Section 1.2(a)(xi) are referred to herein as the "Records.").

 

(b)          "Accounting Procedures" means United States Generally Accepted
Accounting Principles, consistently applied.

 

(c)          "Accounting Records" means property files, to include all data
relative to the interests being acquired by Purchaser, including, Wells,
Equipment, facilities, pipelines, and the like, operators, API numbers, relevant
county and state, and divisions of interest, in each case, in Microsoft Excel
format.

 

(d)          "Affiliate" means, with respect to any Person, a Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, with control in such context meaning the ability to direct
the management or policies of a Person through ownership of voting shares or
other securities, pursuant to a written agreement, or otherwise.

 

(e)          "Agreed Rate" means the lesser of (i) the one month London
Inter-Bank Offered Rate, as published on Page BBAM of the Bloomberg Financial
Markets Information Services on the last Business Day prior to the Effective
Date plus two percentage points (LIBOR +2%) and (ii) the maximum rate allowed by
applicable Law.

 

(f)          "Assignment and Bill of Sale" means the Assignment and Bill of Sale
in the form attached hereto as Exhibit B.

 

(g)          "Business Day" means any day other than a Saturday, a Sunday, or a
day on which banks are closed for business in New York, New York or Houston,
Texas, United States of America.

 

3

 

 

 

(h)          "Code" means the United States Internal Revenue Code of 1986, as
amended.

 

(i)          "Effective Date" means October 1, 2012, at 7:00 a.m. CDT.

 

(j)          "Environmental Laws" means, as the same have been amended to the
date hereof, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act,
33 U.S.C. § 2701 et seq.; the Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 11001 et seq.; and the Safe Drinking Water Act, 42 U.S.C.
§§ 300f through 300j, in each case as amended to the date hereof, and all
similar Laws as of the date hereof of any Governmental Authority having
jurisdiction over the property in question addressing pollution or protection of
the environment or biological or cultural resources and all regulations
implementing the foregoing, excluding, however, all Laws relating to spacing,
density, setbacks, specifications or grades for equipment or materials, well
integrity or construction, and the protection of correlative rights in
Hydrocarbons.

 

(k)          "Governmental Authority" means any national government and/or
government of any political subdivision, and departments, courts, commissions,
boards, bureaus, ministries, agencies, or other instrumentalities of any of
them.

 

(l)          "Hydrocarbons" means crude oil, gas, casinghead gas, condensate,
natural gas liquids, and other gaseous or liquid hydrocarbons (including,
without limitation, ethane, propane, iso-butane, nor-butane, gasoline, and
scrubber liquids) of any type and chemical composition.

 

(m)          "Laws" means all laws, statutes, rules, regulations, ordinances,
orders, decrees, requirements, judgments, and codes of Governmental Authorities.

 

(n)          "Material Adverse Effect" means any defect, condition, change, or
effect on the ownership, operation, or financial condition of the Assets or
Seller that, when taken together with all other such defects, conditions,
changes, or effects, significantly diminishes the value, use, ownership,
operation, or development of the Assets taken as a whole (whether by Seller, any
applicable third Person operator, or otherwise) or materially hinders or impedes
the consummation by Seller of the transactions contemplated hereby; provided,
however, that Material Adverse Effect shall not include material adverse effects
resulting from general changes in oil and gas prices; general changes in
economic or political conditions or markets; changes in condition or
developments generally applicable to the oil and gas industry; acts of God,
including storms; acts or failures to act of Governmental Authorities (where not
caused by the willful or negligent acts of Seller); civil unrest or similar
disorder; terrorist acts; and effects or changes that are cured or no longer
exist by the earlier of the Closing and the termination of this Agreement
pursuant to Article 10.

 

4

 

 

 

(o)          "Material Contract" means, to the extent binding on the Assets or
Purchaser's ownership thereof after Closing, any Contract, agreement, or other
arrangement which is one or more of the following types:

 

(i)          contracts with any Affiliate of Seller;

 

(ii)         contracts for the sale, purchase, exchange, or other disposition of
Hydrocarbons which are not cancelable without penalty on sixty (60) days prior
written notice;

 

(iii)        contracts to sell, lease, farmout, exchange, or otherwise dispose
of all or any part of the Assets, but excluding conventional rights of
reassignment upon intent to abandon or release a Well or Lease;

 

(iv)        joint operating agreements, unit operating agreements, unit
agreements, or other similar agreements (“Operating Agreements”);

 

(v)         non-competition agreements or any agreements that purport to
restrict, limit, or prohibit Seller from engaging in any line of business or the
manner in which, or the locations at which, Seller (or Purchaser, as successor
in interest to Seller) conducts business, including area of mutual interest
agreements;

 

(vi)        contracts for the gathering, treatment, processing, storage, or
transportation of Hydrocarbons;

 

(vii)       indentures, mortgages or deeds of trust, loans, credit or note
purchase agreements, sale-lease back agreements, guaranties, bonds, letters of
credit, or similar financial agreements;

 

(viii)      contracts for the construction and installation or rental of
equipment, fixtures, or facilities with guaranteed production throughput
requirements or demand charges or which cannot be terminated by Seller without
penalty on sixty (60) days or less notice; or

 

(ix)         agreements, excluding the Leases and joint operating agreements,
that could reasonably be expected to result in (A) aggregate payments by Seller
(net to the interest of Seller) of more than Twenty-Five Thousand Dollars
($25,000) or (B) revenues (net to the interest of Seller) of more than
Twenty-Five Thousand Dollars ($25,000) during the current or any subsequent
calendar year,

 

(p)          "Person" means any individual, corporation, partnership, limited
liability company, trust, estate, Governmental Authority, or any other entity.

 

(q)          "Production Tax" means Taxes measured by units of production and
severance Taxes, but excluding Property Taxes.

 

5

 

 

 

(r)          "Property Costs" means all operating expenses (including costs of
insurance, rentals, shut-in payments, Production Taxes attributable to
production of Hydrocarbons from the Assets, but excluding Seller's other Taxes)
and capital expenditures (including bonuses, and other Lease acquisition costs,
costs of drilling and completing wells, and costs of acquiring equipment)
incurred in the ownership and operation of the Assets in the ordinary course of
business, and overhead costs charged to the Assets under the applicable
operating agreement, but excluding (without limitation) liabilities, losses,
costs, and expenses attributable to:

 

(i)          claims, investigations, administrative proceedings, arbitration or
litigation directly or indirectly arising out of or resulting from actual or
claimed personal injury or other torts, illness or death; property damage (other
than damage to structures, fences, irrigation systems and other fixtures, crops,
livestock, and other personal property in the ordinary course of business);

 

(ii)         violation of any Law (or private cause or right of action under any
Law);

 

(iii)        environmental damage or liabilities, including obligations to
remediate any contamination of groundwater, surface water, soil, sediments, or
Equipment under applicable Environmental Law;

 

(iv)        title and environmental claims (including claims that Leases have
terminated);

 

(v)         claims of improper calculation or payment of royalties (including
overriding royalties and other burdens on production) related to deduction of
post-production costs or use of posted or index prices;

 

(vi)        gas balancing and other production balancing obligations;

 

(vii)       Casualty Loss; and

 

(viii)      any claims for indemnification, contribution, or reimbursement from
any third Person with respect to liabilities, losses, costs, and expenses of the
type described in preceding clauses (i) through (vii), whether such claims are
made pursuant to contract or otherwise.

 

(s)          "Property Tax" means ad valorem, property, excise, and similar
Taxes, excluding, however Production Taxes, sales, use and similar transfer
Taxes, and Taxes based upon, measured by, or calculated with respect to (i) net
income, profits, capital or similar measures, (ii) multiple bases (including
corporate, franchise, business and occupation, business license, or similar
Taxes) if one more of the bases on which such Tax is based, measured or
calculated is described in subparagraph (i), above, in each case, together with
interest, penalties or additions to such Tax.

 

6

 

 

 

(t)          "Tax" means all taxes, including any foreign, federal, state, or
local income tax, surtax, remittance tax, presumptive tax, net worth tax,
special contribution, production tax, pipeline transportation tax, freehold
mineral tax, value added tax, withholding tax, gross receipts tax, windfall
profits tax, profits tax, severance tax, personal property tax, real property
tax, sales tax, goods and services tax, service tax, transfer tax, use tax,
excise tax, premium tax, stamp tax, motor vehicle tax, entertainment tax,
insurance tax, capital stock tax, franchise tax, occupation tax, payroll tax,
employment tax, unemployment tax, disability tax, alternative or add-on minimum
tax, and estimated tax, duties, fees, or other charges imposed by a Governmental
Authority together with any interest, fine, penalty, or additional amount
thereon, and including any obligation to assume or succeed to the tax liability
of another Person, whether by Law, contract, or otherwise.

 

1.3           Excluded Assets. Notwithstanding anything to the contrary in
Section 1.2 or elsewhere in this Agreement, the "Assets" shall not include any
rights with respect to any Excluded Assets. "Excluded Assets" means all assets,
properties, and business of Seller other than the Assets, including the
following:

 

(a)          the Excluded Records;

 

(b)          copies of other Records retained by Seller pursuant to
Section 12.5;

 

(c)          Assets excluded from this Agreement pursuant to Sections 11.5(b) or
12.19(c)(ii), if applicable;

 

(d)          all trademarks and trade names;

 

(e)          all of Seller's interests in office leases and buildings, other
than field offices;

 

(f)          any Tax refund or loss carry-forward (whether by payment, credit,
offset, abatement, or otherwise, and together with any interest thereon) in
respect of any Taxes for which Seller is liable for payment under Section 9.1;

 

(g)          all indemnities and other claims against Persons (other than Seller
and/or its Affiliates) for Taxes for which Seller or its Affiliate is liable for
payment under Section 9.1;

 

(h)          costs and revenues associated with all joint interest audits and
other audits of Property Costs or Property Taxes to the extent covering periods
prior to the Effective Date;

 

(i)          all futures, options, swaps, and other derivatives;

 

(j)          all rights and claims arising, occurring, or existing in favor of
Seller prior to the Effective Date, including, but not limited to, any and all
contract rights, claims, penalties, receivables, revenues, recoupment rights,
recovery rights, accounting adjustments, erroneous payments, personal injury,
property damages, audit rights, and other rights and claims of any nature in
favor of Seller relating to any time period prior to the Effective Date, except
to the extent relating to liabilities that Purchaser has assumed or for which it
owes an indemnification obligation hereunder;

 

(k)          all rights, claims, and interests of Seller related to the Assets
prior to the Effective Date under any policy or agreement of insurance or
indemnity, under any bond, or to any insurance or condemnation proceeds
(including all amounts due or payable to Seller as adjustments to insurance
premiums related to the Assets for periods prior to the Effective Date), except
to the extent relating to (i) liabilities that Purchaser has assumed or for
which it owes an indemnification obligation hereunder, or (ii) Casualty Losses
as provided in Section 11.5;

 

7

 

 

 

(l)          all Hydrocarbons produced from or attributable to the Properties
with respect to all periods ending as of the Effective Date;

 

(m)          all deposits, cash, checks, funds, and accounts receivable and
received attributable to the Assets with respect to any period of time prior to
the Effective Date;

 

(n)          any other assets, contracts, or rights which are specifically
described on Schedule 1.3;

 

Article 2

PURCHASE PRICE

 

2.1           Purchase Price. The purchase price for the Assets (the "Purchase
Price") shall be Five Million Three Hundred Thousand Dollars ($5,300,000) (the
"Unadjusted Purchase Price"), adjusted as provided in Section 2.2.

 

2.2           Adjustments to Purchase Price. The Unadjusted Purchase Price shall
be adjusted as follows (without duplication):

 

(a)          Decreased or increased, as appropriate, in accordance with
Section 3.8;

 

(b)          Decreased as a consequence of Assets excluded from the transactions
contemplated by this Agreement as set forth in Section 11.5(b) or 12.19(c)(ii),
if applicable;

 

(c)          Decreased by the amount of royalty, overriding royalty, and other
burdens payable out of production of Hydrocarbons from the Properties or the
proceeds thereof to third Persons but held in suspense by Seller at the Closing,
and any interest accrued in escrow accounts for such suspended funds, to the
extent such funds are not transferred to Purchaser's control at the Closing;

 

(d)          Decreased (for amounts owed by Seller to any third Person) or
increased (for amounts owed by any third Person to Seller) (i) in the case of
gaseous Hydrocarbons, on the basis of the Contract price therefor, then
multiplied by the amount of the imbalance in MMBtu; (ii) in the case of liquid
Hydrocarbons, on the basis of the Contract price therefor, then multiplied by
the amount of the imbalance in barrels; or (iii) by an amount agreed to in
writing by the Parties.

 

(e)          Increased by the aggregate amount of merchantable Hydrocarbon
inventories from the Properties in storage on the Effective Date and produced
for the account of Seller with respect to the Properties prior to the Effective
Date, as set forth on Schedule 2.2, multiplied by the Contract price therefor;

 

(f)          Increased, or decreased, as applicable, by the net amount of all
prepaid expenses (including prepaid Production Taxes; bonuses; rentals; cash
calls to third Person operators; and scheduled payments), less all third Person
cash call payments received by Seller, in each case, to the extent applying to
the ownership or operation of the Assets from and including the Effective Date;
and

 

8

 

 

 

(g)          Adjusted for proceeds and other income attributable to the Assets
and Property Costs attributable to the Assets as follows:

 

(i)          Decreased by an amount equal to the aggregate amount of the
following proceeds received by Seller or any of its affiliates:

 

(A)         amounts earned from the sale, during the period from and including
the Effective Date through and including the Closing Date (the "Adjustment
Period"), of Hydrocarbons produced from, or attributable or allocable to, the
Properties (net of any Property Costs paid by Seller that are directly incurred
with respect to such proceeds or in earning or receiving thereof, and that are
not otherwise reimbursed to Seller by a third Person purchaser of production,
and excluding the effects of any futures, options, swaps, or other derivatives),
and

 

(B)         other income earned with respect to the Assets during the Adjustment
Period (excluding the effects of any futures, options, swaps, or other
derivatives); and

 

(ii)         Increased by an amount equal to the amount of all Property Costs
which are incurred in the ownership and operation of the Assets during the
Adjustment Period but paid by or on behalf of Seller, except in each case
(A) any costs already deducted in the determination of proceeds in
Section 2.2(g)(i), and (B) Taxes.

 

2.3           Post-Closing Allocation of Costs and Revenues.

 

(a)          After Closing, costs and revenues with respect to the Assets shall
be allocated as follows:

 

(i)          Except to the extent otherwise reflected in an adjustment to the
Purchase Price pursuant to Section 2.2, Seller shall remain entitled to all of
the rights of ownership (including the right to receive production and proceeds
therefrom), and shall remain responsible for all Property Costs and other costs
(and refunds and indemnities with respect thereto), in each case, attributable
to the Assets for the period of time prior to the Effective Date; and

 

(ii)         Except to the extent otherwise reflected in an adjustment to the
Purchase Price pursuant to Section 2.2, if Closing occurs, Purchaser shall be
entitled to all of the rights of ownership (including the right to receive
production and proceeds therefrom), and shall be responsible for all Property
Costs (and refunds and indemnities with respect thereto) attributable to Assets
for the period of time from and after the Effective Date;

 

(b)          Without duplication of any adjustments made pursuant to
Section 2.2(g), should any Party or its affiliates receive after Closing any
proceeds or other income to which the other Party is entitled under
Section 2.3(a), such Party shall fully disclose, account for, and promptly remit
the same to such other Party; and

 

9

 

 

 

(c)          Without duplication of any adjustments made pursuant to
Section 2.2(g), should any Party pay after Closing any Property Costs for which
the other Party is responsible under Section 2.3(a), such Party shall be
reimbursed by the other Party promptly after receipt of such Party's invoice,
accompanied by copies of the relevant vendor or other invoice and proof of
payment.

 

2.4           Procedures.

 

(a)          For purposes of allocating production (and accounts receivable with
respect thereto), under Section 2.2 and Section 2.3, (i) liquid Hydrocarbons
shall be deemed to be "from or attributable to" the Properties when they are
produced into the tank batteries related to each Well, and (ii) gaseous
Hydrocarbons shall be deemed "from or attributable to" the Properties when they
pass through the delivery point sales meters or similar meters at the point of
entry into the pipelines through which they are gathered or transported from the
applicable Property. Seller shall utilize reasonable interpolative procedures to
arrive at an allocation of production when exact meter readings are not
available.

 

(b)          Surface or facility use or sharing fees, insurance premiums, and
other Property Costs that are paid periodically shall be prorated based on the
number of days in the applicable period falling before the Effective Date, or on
or after the Effective Date but prior to the Closing Date. Production Taxes
shall be prorated based on the amount of Hydrocarbons actually produced,
purchased or sold, as applicable, prior to, and on or after, the Effective Date.

 

(c)          After Closing, each Party shall be entitled to participate in all
joint interest audits and other audits of Property Costs for which such Party is
responsible or revenues to which such Party is entitled (whether entirely or in
part) under the terms of Section 2.3 or 2.4.

 

(d)          All adjustments and payments made pursuant to this Article 2 shall
be without duplication of any other amounts paid or received under this
Agreement. "Earned" and "incurred," as used in Sections 2.2 and 2.3, shall be
interpreted in accordance with the Accounting Procedures.

 

Article 3

certain TITLE AND ENVIRONMENTAL MATTERS

 

3.1           Seller's Title.

 

(a)          Seller represents and warrants to Purchaser (and no other third
parties, including Purchaser’s successors or assigns) that Seller's title to the
Properties is (and as of the Closing shall be) Defensible Title, as defined in
Section 3.2. This representation and warranty, the provisions of this Article 3,
Article 4, and Article 6 (and Article 11 with respect thereto), and the special
warranty of title in the Assignment and Bill of Sale provide Purchaser's
exclusive remedy with respect to any Title Defects.

 

(b)          The Assignment and Bill of Sale to be executed and delivered by the
Parties at Closing shall be in the form attached as Exhibit B, and shall contain
a special warranty of title to the Leases shown on Exhibit A-1 by, through, and
under Seller, but not otherwise, subject to the Permitted Encumbrances.

 

10

 

 

 

3.2           Definition of Defensible Title.

 

(a)          As used in this Agreement, the term "Defensible Title" means that
title of Seller which, subject to the Permitted Encumbrances:

 

(i)          entitles Seller (and will entitle Purchaser, as successor in
interest to Seller) to receive (after satisfaction of all royalties, overriding
royalties, nonparticipating royalties, net profits interests, or other similar
burdens on or measured by production of Hydrocarbons), not less than the "net
revenue interest" share shown in Exhibit A-2 of all Hydrocarbons produced from a
Property throughout the life of the applicable Lease;

 

(ii)         obligates Seller (and will obligate Purchaser, as successor in
interest to Seller) to bear a percentage of the costs and expenses for the
maintenance and development of, and operations relating to, any Property not
greater than the "working interest" shown in Exhibit A-2; and

 

(iii)        is free and clear of liens, encumbrances, obligations, or defects,
other than Permitted Encumbrances.

 

(b)          As used in this Agreement, the term "Title Defect" means any lien,
charge, encumbrance, obligation, or defect, including a discrepancy in net
revenue interest or working interest, that causes a breach of Seller's
representation and warranty in Section 3.1, provided, however that any
deficiencies in Seller’s title to any of the Post-Closing Properties directly
resulting from the Post-Closing Requirements shall not constitute Title Defects
with respect to such Assets. As used in this Agreement, the term "Title Benefit"
means any right, circumstance, or condition that operates to (i) increase the
net revenue interest of Seller (and of Purchaser, as successor in interest to
Seller) in any Property above that shown on Exhibit A-2, without causing a
greater than proportionate increase in Seller's (and Purchaser's, as successor
in interest to Seller) working interest above that shown in Exhibit A-2, or
(ii) decrease the working interest of Seller (and of Purchaser, as successor in
interest to Seller) in any Property below that shown on Exhibit A-2 without
causing a decrease in Seller's (and Purchaser's, as successor in interest to
Seller) net revenue interest.

 

3.3           Definition of Permitted Encumbrances. As used in this Agreement,
the term "Permitted Encumbrances" means any or all of the following:

 

(a)          lessors' royalties and any overriding royalties, reversionary
interests, back-in interests, and other burdens to the extent that they do not,
individually or in the aggregate, reduce Seller's (or Purchaser's, as successor
in interest to Seller) net revenue interest below that shown in Exhibit A-2 or
increase Seller's (or Purchaser's, as successor in interest to Seller) working
interest above that shown in Exhibit A-2 without a corresponding and
proportionate increase in the net revenue interest;

 

(b)          all leases, unit agreements, pooling agreements, operating
agreements, including provisions for penalties, suspensions, or forfeitures
contained therein, to the extent that they do not, individually or in the
aggregate, reduce Seller's (or Purchaser's, as successor in interest to Seller)
net revenue interest below that shown in Exhibit A-2 or increase Seller's (or
Purchaser's, as successor in interest to Seller) working interest above that
shown in Exhibit A-2 without a corresponding and proportionate increase in the
net revenue interest;

 

11

 

 

 

(c)          rights of first refusal, preferential rights to purchase, and
similar rights with respect to the Assets;

 

(d)          third-Person consent requirements and similar restrictions (i) that
are not applicable to the sale of the Assets contemplated by this Agreement,
(ii) if unconditional waivers or consents acceptable to Purchaser are obtained
from the appropriate Persons prior to the Closing Date, or (iii) to the extent
relating to Excluded Records or other Excluded Assets;

 

(e)          liens for Taxes or assessments not yet delinquent or, if
delinquent, being contested reasonably and by appropriate actions and for which
adequate cash reserves are maintained for the payment thereof in accordance with
the Accounting Procedures;

 

(f)          materialman's, mechanic's, repairman's, employee's, contractor's,
operator's, and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent, or if delinquent, being contested
reasonably and by appropriate actions, and for which adequate cash reserves are
maintained for the payment thereof in accordance with the Accounting Procedures;

 

(g)          all rights to consent, by required notices to, filings with, or
other actions by Governmental Authorities in connection with the sale or
conveyance of the Leases or rights or interests therein if they are customarily
obtained subsequent to the sale or conveyance and if such Governmental Authority
is, pursuant to applicable Law, without discretion to refuse to grant such
consent if specifically enumerated conditions set forth in such applicable Law
are satisfied;

 

(h)          rights of reassignment arising upon final intention to abandon or
release the Assets, or any of them;

 

(i)          easements, rights-of-way, covenants, servitudes, permits, surface
leases and other rights to use the surface, and other rights in respect of
surface operations to the extent that they do not, individually or in the
aggregate, materially impair the use, ownership, or operation of any Property;

 

(j)          all rights reserved to, or vested in, any Governmental Authorities
to control or regulate any of the Assets in any manner or to assess Tax with
respect to the Assets, the ownership, use or operation thereof, or revenue,
income, or capital gains with respect thereto, and all obligations and duties
under all applicable Laws of any such Governmental Authority or under any
franchise, grant, license, or permit issued by any Governmental Authority;

 

(k)          depth severances or any other change in the working interest or net
revenue interest of Seller with depth to the extent that they do not,
individually or in the aggregate, reduce Seller's (or Purchaser's, as successor
in interest to Seller) net revenue interest below that shown on Exhibit A-2 or
increase Seller's (or Purchaser's, as successor in interest to Seller) working
interest beyond that shown on Exhibit A-2 without a corresponding and
proportionate increase in net revenue interest;

 

12

 

 

 

(l)          lack of a survey of the surface of the Properties, unless a survey
is required by Law;

 

(m)          liens, security interests or other encumbrances which are expressly
waived, assumed, bonded, or paid by Purchaser on or prior to Closing or which
are discharged by Seller at or prior to Closing;

 

(n)          the terms of the Oil and Gas Assignments of Lease received by
Seller from Geronimo Holding Corporation (“Geronimo”) for the Properties and
recorded in the records of the County Clerk’s office of the applicable counties
in Texas, New Mexico, and Oklahoma which provide for an extension of an
overriding royalty interest in favor of Geronimo in the event of a lease
extension or modification, or acquisition of a new lease on the Properties; and

 

(o)          any other encumbrances, defects, and irregularities affecting any
Property which do not, individually or in the aggregate, materially detract from
the value of, or materially interfere with the use or ownership of the Assets
and which would be accepted or waived by a prudent purchaser of oil and gas
properties.

 

3.4           Allocated Values. Schedule 3.4 sets forth the agreed allocation of
the Unadjusted Purchase Price among the Assets. The "Allocated Value" for any
Property equals the portion of the Unadjusted Purchase Price that is allocated
to such Property on Schedule 3.4, increased or decreased by a share of each
adjustment to the Unadjusted Purchase Price under Sections 2.2(c), (d), (e),
(f), and (g). The share of each adjustment allocated to a particular Property
shall be obtained by allocating that adjustment among the various Properties on
a pro-rata basis in proportion to the Unadjusted Purchase Price allocated to
each such Property on Schedule 3.4. Seller has accepted such Allocated Values
for purposes of this Agreement and the transactions contemplated hereby, but
otherwise makes no representation or warranty as to the accuracy of such values.
Notwithstanding anything to the contrary contained herein, neither Party shall
be bound by the Allocated Values set forth in this Agreement for Tax purposes.

 

3.5           Environmental Assessment; Environmental Defects.

 

(a)          From and after the date of this Agreement, Purchaser shall have the
right to conduct, or cause a reputable environmental consulting or engineering
firm (the "Environmental Consultant"), to conduct, an environmental review of
the Properties (the "Environmental Review"). Purchaser shall not be entitled to
conduct any sampling, boring, operation of Equipment, or other invasive activity
without the prior written consent of Seller and any applicable third Person
operator. Seller shall use commercially reasonable efforts to obtain permission
from the operator of each Property for Purchaser or the Environmental Consultant
to conduct the Environmental Review. Purchaser shall provide copies of any
environmental reports generated by the Environmental Consultant to Seller
promptly after receipt thereby by Purchaser. Except (i) as may be required or
permitted pursuant to the exercise of the rights and fulfillment of the
obligations of a Party under this Agreement, (ii) as may be required by
applicable Law, or (iii) for information which is or becomes public knowledge
through no fault of the Person against whom this sentence is sought to be
enforced, Purchaser and Seller and their respective Affiliates shall maintain,
and shall cause their respective officers, directors, employees, contractors,
consultants (including the Environmental Consultant), and other advisors to
maintain, all information, reports (whether interim, draft, final, or
otherwise), data, work product, and other matters obtained or generated from or
attributable to the Environmental Review (the "Environmental Information")
strictly confidential, and shall not disclose all or any portion of the
Environmental Information to any third Person without the consent of Purchaser
or Seller, as applicable, which consent shall not be unreasonably withheld or
delayed. Each Party shall be responsible for the compliance of its Affiliates,
and its and their respective officers, directors, employees, contractors,
consultants (including the Environmental Consultant), and other advisors with
the immediately preceding sentence.

 

13

 

 

 

(b)          As used in this Agreement, the term "Environmental Defect" means
any condition, matter, obligation, circumstance (in each case, whether or not
disclosed to Purchaser prior to the date of this Agreement) with respect to the
Assets that constitutes, or arises from, or relates to, a breach of
Environmental Law, including a third Person claim alleging a personal injury or
Damages relating to the environmental condition of the Assets.

 

3.6           Notice of Title and Environmental Defects and Benefits;
Adjustment.

 

(a)          To assert a claim arising out of a breach of Section 3.1, Purchaser
must deliver a defect claim notice or notices to Seller on or before 5:00 p.m.
local time in Houston, Texas on a date that is one (1) Business Day before the
Target Closing Date (the "Defect Claim Date"). Each such notice shall be in
writing and shall include:

 

(i)          a description of the alleged Title Defect(s);

 

(ii)         the Property or Properties affected;

 

(iii)        the Allocated Values of the Property or Properties subject to the
alleged Title Defect(s);

 

(iv)        such supporting documentation as is available to Purchaser and is
reasonably necessary for Seller (as well as any attorney or examiner hired by
Seller) to verify the existence of the alleged Title Defect(s); and

 

(v)         the amount by which Purchaser reasonably believes the Allocated
Values of those Properties are reduced by the alleged Title Defect(s) and the
computations and information upon which Purchaser's belief is based.

 

Purchaser shall be deemed to have waived all breaches of Section 3.1 of which
Seller has not been given notice on or before the DEFECT Claim Date; provided,
however, that an alleged failure to comply with subsections (i) through (v),
above shall not cause any such notice to be invalid or any Title Defect to be
waived if the defect notice is reasonably sufficient to provide notice to Seller
of the existence and general nature of the alleged Title Defect.

 

(b)          To assert a claim for or with respect to a Title Benefit, Seller
shall, as soon as practicable, but in any case on or before the Defect Claim
Date, deliver to Purchaser a notice including:

 

14

 

 

 

(i)          a description of the Title Benefit;

 

(ii)         the Properties affected;

 

(iii)        the Allocated Values of the Properties subject to such Title
Benefit;

 

(iv)        such supporting documentation as is reasonably necessary for
Purchaser (as well as any attorney or examiner hired by Purchaser) to verify the
existence of the alleged Title Benefit(s); and

 

(v)         the amount by which Seller reasonably believes the Allocated Values
of those Properties are increased by the Title Benefit, and the computations and
information upon which Purchaser's belief is based.

 

Seller shall be deemed to have waived all Title Benefits of which seller has not
given notice on or before the Defect Claim Date; provided, however, that an
alleged failure to comply with subsections (i) through (v), above shall not
cause any such notice to be invalid or any Title Benefit to be waived if the
notice is reasonably sufficient to provide notice to Purchaser of the existence
and general nature of the alleged Title Benefit.

 

(c)          Purchaser may, on or before the Defect Claim Date, deliver to
Seller one or more notices relating to Environmental Defects, which notices
shall include:

 

(i)          a description of the Environmental Defect;

 

(ii)         the Assets affected;

 

(iii)        such supporting documentation as is reasonably available to
Purchaser with respect to the alleged Environmental Defect; and

 

(iv)        an estimate of the Environmental Defect Amount associated with the
alleged Environmental Defect.

 

subject to the rights of purchaser pursuant to this ARTICLE 3 and ARTICLE 11,
purchaser shall be deemed to have assumed, as and to the extent set forth in
ARTICLE 11, all environmental defects expressly disclosed (to the extent
expressly disclosed) in the report delivered by the environmental consultant
(the "Seller environmental reports"), but otherwise shall not assume any
environmental defect, liability, loss, or damage (including third person
personal injury and other claims) other than as stated in ARTICLE 11.

 

15

 

 

 

3.7           Cure.

 

(a)          Seller shall have the right, but not the obligation, to attempt, at
Seller's sole cost, risk, and expense, to cure, on or before sixty (60) days
after the Closing Date, any alleged Title Defects or Environmental Defects of
which Seller has been advised by Purchaser pursuant to Section 3.6(a) or 3.6(c)
if Seller provides written notice to Purchaser of its intent to cure such
alleged Title Defects or Environmental Defects on or before the Closing Date.
The election by Seller to cure one or more such alleged Title Defects shall not
affect the Title Defect Amounts, Title Benefit Amounts, and Environmental Defect
Amounts used to determine the Closing Payment pursuant to Section 3.10(a) or the
rights and obligations of the Parties under Section 3.10 with respect to dispute
resolution. Seller's election to cure an alleged Title Defect or Environmental
Defect shall not constitute a waiver of any of the rights of Seller pursuant to
this Article 3, including Seller's right to dispute the existence, nature, or
value of such Title Defect or Environmental Defect.

 

(b)          Subject to the determination by the Title Arbitrator or
Environmental Arbitrator of the existence or Title Defect Amount or
Environmental Defect Amount with respect to a Title Defect or Environmental
Defect which Seller has elected to cure, to the extent any such Title Defect or
Environmental Defect is cured to the reasonable satisfaction of Purchaser on or
before a date that is sixty (60) days after the Closing Date, Purchaser shall
promptly pay to Seller the amount (or part thereof, if the applicable Title
Defect or Environmental Defect is partially cured) by which the Purchase Price
was decreased at Closing.

 

(c)          Any dispute relating to whether and to what extent a Title Defect
or Environmental Defect has been cured shall be resolved as set forth in
Section 3.10, except that any such matter shall be submitted to the Title
Arbitrator or Environmental Arbitrator on or before ten (10) Business Days after
the date described in Section 3.7(a) as the end of the cure period; provided,
however, that any prior or concurrent determination by a Title Arbitrator or
Environmental Arbitrator with respect to Title Defects or Environmental Defects
(or factual or legal matters relating thereto, even if determined in connection
with the resolution of an otherwise unrelated dispute) which Seller has elected
to cure pursuant to this Section 3.7 shall be binding on the Parties with
respect to such Title Defect or Environmental Defect (or factual or legal
matters relating thereto, even if determined in connection with the resolution
of an otherwise unrelated dispute).

 

3.8           Adjustment for Title Defects and Benefits and Environmental
Defects.

 

(a)          With respect to each Asset affected by Title Defects reported under
Section 3.6(a), Seller may elect either (i) to assign such Asset at Closing
subject to all uncured Title Defects, and the Purchase Price shall be reduced by
an amount (the "Title Defect Amount") equal to the reduction in the Allocated
Value for such Property caused by such Title Defects, as determined pursuant to
Section 3.9(a); or (ii) to not assign such Asset at Closing in which case the
Purchase Price shall be reduced by an amount equal to the Allocated Value for
such Property, and the Assets related solely to such Property shall be
considered Excluded Assets.

 

16

 

 

 

(b)          With respect to each Asset affected by Environmental Defects
reported under Section 3.6(c), Purchaser may elect either (i) for Seller to
assign such Asset at Closing subject to all uncured Environmental Defects, and
the Purchase Price shall be reduced by an amount (the "Environmental Defect
Amount") determined pursuant to Section 3.9(c); or (ii) for Seller not to assign
such Asset at Closing in which case the Purchase Price shall be reduced by an
amount equal to the Allocated Value for such Property, and the Assets related
solely to such Property shall be considered Excluded Assets.

 

(c)          With respect to each Property affected by Title Benefits reported
under Section 3.6(b), the Unadjusted Purchase Price shall be increased by an
amount (the "Title Benefit Amount") equal to the increase in the Allocated Value
for such Property caused by such Title Benefits, as determined pursuant to
Section 3.9(b).

 

(d)          WITHOUT LIMITING PURCHASER'S RIGHTS AND REMEDIES UNDER THE SPECIAL
WARRANTY OF TITLE IN THE ASSIGNMENT AND BILL OF SALE, ARTICLE 11 (WITH RESPECT
TO BREACHES OF THE REPRESENTATIONS AND WARRANTIES OF SELLER IN ARTICLES 4 AND 6
HEREOF), SECTION 3.8(A) SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, BE THE EXCLUSIVE RIGHT AND REMEDY OF PURCHASER WITH RESPECT TO SELLER'S
BREACH OF ITS WARRANTY AND REPRESENTATION IN SECTION 3.1. SECTION 3.8(C) SHALL,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BE THE EXCLUSIVE RIGHT AND
REMEDY OF SELLER WITH RESPECT TO TITLE BENEFITS. WITHOUT LIMITING PURCHASER'S
RIGHTS AND REMEDIES PURSUANT TO ARTICLE 11, SECTION 3.8(A) SHALL, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, BE THE EXCLUSIVE RIGHT AND REMEDY OF
PURCHASER WITH RESPECT TO ENVIRONMENTAL DEFECTS EXPRESSLY DISCLOSED (TO THE
EXTENT EXPRESSLY DISCLOSED) IN THE REPORT GENERATED BY THE ENVIRONMENTAL
CONSULTANT OR THE SELLER ENVIRONMENTAL REPORTS.

 

3.9           Calculation of Title Defect Amounts and Title Benefit Amounts.

 

(a)          The Title Defect Amount resulting from a Title Defect shall be
determined as follows:

 

(i)          if Purchaser and Seller agree in writing upon the Title Defect
Amount, that amount shall be the Title Defect Amount;

 

(ii)         if the Title Defect is a lien, encumbrance, or other charge which
is liquidated in amount, then the Title Defect Amount shall be the amount
necessary to be paid to unconditionally remove the Title Defect from Seller's
(and Purchaser's as successor in interest to Seller) interest in the affected
Property;

 

(iii)        if the Title Defect represents a discrepancy between (A) the net
revenue interest for any Property and (B) the net revenue interest stated on
Exhibit A-2, then the Title Defect Amount shall be the product of the Allocated
Value of such Property multiplied by a fraction, the numerator of which is the
decrease in Seller's net revenue interest and the denominator of which is
Seller's net revenue interest stated on Exhibit A-2; provided, however, that if
the Title Defect does not affect the Property throughout its entire life, the
Title Defect Amount determined under this Section 3.9(a)(iii) shall be reduced
to take into account the applicable time period only;

 

17

 

 

 

(iv)        if the Title Defect represents an obligation, encumbrance, burden,
or charge upon, or other defect in title to, the affected Property of a type not
described in subsections (i), (ii), or (iii), above, the Title Defect Amount
shall be determined by taking into account the Allocated Value of the Property
so affected, the portion of Seller's interest in the Property affected by the
Title Defect, the legal effect of the Title Defect, the potential economic
effect of the Title Defect over the life of the affected Property, the values
placed upon the Title Defect by Purchaser and Seller, and such other factors as
are necessary to make a proper evaluation;

 

(v)         if the Title Defect affects a Property that is not a Well shown on
Exhibit A-2 and the loss of such Property will prevent, interfere with, or
increase the costs of, the continued operation or production from one or more
Properties shown on Exhibit A-2 (a "Defective Support Well"), such Title Defect
shall be considered to affect the affected Property and any Defective Support
Well, and the Title Defect Amount shall take into account the decrease in the
Allocated Value for any applicable Defective Support Well; provided, however,
that in such case, any Title Defect Amount shall not exceed an amount which can
be shown by Seller to be the reasonable cost of replacing the affected Property
or providing an alternative means of support for any Defective Support Well;

 

(vi)        the Title Defect Amount with respect to a Title Defect shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder, to the extent such costs or losses generate an
adjustment to the Purchase Price; and

 

(vii)       notwithstanding anything to the contrary in this Article 3:

 

(A)         an individual claim (or series of related claims) for a Title Defect
for which a claim notice is given prior to the Defect Claim Date shall only
generate an adjustment to the Unadjusted Purchase Price under this Article 3 if
the Title Defect Amount with respect thereto exceeds Twenty-Five Thousand
Dollars ($25,000);

 

(B)         the aggregate Title Defect Amounts attributable to the effects of
all Title Defects upon any given Property shall not exceed the Allocated Value
of such Property; and

 

(C)         there shall be no adjustment to the Purchase Price for Title Defects
unless and until the aggregate of all Title Defect Amounts and Environmental
Defect Amounts which would generate an adjustment to the Unadjusted Purchase
Price pursuant to Section 3.9(a)(vii)(A) or Section 3.9(c)(iv)(A), respectively,
exceeds two percent (2%) of the Unadjusted Purchase Price, and then only to the
extent that such aggregate amount exceeds two percent (2%) of the Unadjusted
Purchase Price.

 

18

 

 

 

(b)          The Title Benefit Amount resulting from a Title Benefit shall be
determined as follows:

 

(i)          if Purchaser and Seller agree in writing upon the Title Benefit
Amount, that amount shall be the Title Benefit Amount;

 

(ii)         if the Title Benefit represents a discrepancy between (A) the net
revenue interest for any Property and (B) the net revenue interest or percentage
stated with respect to such Property on Exhibit A-2, the Title Benefit Amount
shall be the product of the Allocated Value of the affected Property multiplied
by a fraction, the numerator of which is the net revenue interest increase and
the denominator of which is the net revenue interest stated on Exhibit A-2;
provided, however, that if the Title Benefit does not affect a Property
throughout the entire life of the Property, the Title Benefit Amount determined
under this Section 3.9(b)(ii) shall be reduced to take into account the
applicable time period only;

 

(iii)        the Title Benefit Amount shall, in any case, be determined by
taking into account the Allocated Value of the Property so affected, the portion
of the Property and Seller's (and Purchaser's as successor in interest to
Seller) interest therein so affected, the legal effect of the Title Benefit, the
potential economic effect of the Title Benefit over the life of any affected
Property, the values placed upon the Title Benefit by Purchaser and Seller,
whether and to what extent the applicable instruments are filed in the
applicable county real property records and would constitute constructive notice
to third Persons of the existence thereof under applicable Law, and such other
factors as are necessary to make a proper evaluation;

 

(iv)        the Title Benefit Amount with respect to a Title Benefit shall be
determined without duplication of any costs or losses included in another Title
Benefit Amount or adjustment to the Purchase Price; and

 

(v)         notwithstanding anything to the contrary in this Article 3:

 

(A)         an individual claim for a Title Benefit shall only generate an
adjustment to the Unadjusted Purchase Price if the Title Benefit Amount with
respect thereto exceeds Twenty-Five Thousand Dollars ($25,000); and

 

(B)         there shall be no adjustment to the Unadjusted Purchase Price for
Title Benefits unless and until the aggregate Title Benefit Amounts which would
generate an adjustment to the Unadjusted Purchase Price pursuant to
Section 3.9(b)(v)(A) exceeds two percent (2%) of the Unadjusted Purchase Price,
and then only to the extent that such aggregate amount exceeds two percent (2%)
of the Unadjusted Purchase Price.

 

(c)          The Environmental Defect Amount resulting from an Environmental
Defect shall be determined as follows:

 

(i)          if Purchaser and Seller agree on the Environmental Defect Amount,
that amount shall be the Environmental Defect Amount;

 

(ii)         the Environmental Defect Amount shall include the amount required
to remove or remediate the Environmental Defect and otherwise rehabilitate or
restore the affected Asset, such that it is in compliance with Environmental
Laws, together with any fines, penalties, fees, damages, losses, or other
amounts due, or alleged to be due, to a third Person with respect to the alleged
Environmental Defect and the effect of any applicable limitation on the use or
operation of the affected Asset due to the Environmental Defect imposed by a
Governmental Authority or due to any remediation or other curative response;

 

19

 

 

 

(iii)        the Environmental Defect Amount with respect to an Environmental
Defect shall be determined without duplication of any costs or losses included
in another Environmental Defect Amount or adjustment to the Purchase Price; and

 

(iv)        notwithstanding anything to the contrary in this Article 3:

 

(A)         an individual claim for an Environmental Defect shall only generate
an adjustment to the Unadjusted Purchase Price if the Environmental Defect
Amount with respect thereto exceeds Fifty Thousand Dollars ($25,000); and

 

there shall be no adjustment to the Purchase Price for Environmental Defects
unless and until the aggregate of all Title Defect Amounts and Environmental
Defect Amounts which would generate an adjustment to the Unadjusted Purchase
Price pursuant to Section 3.9(a)(vii)(A) or Section 3.9(c)(iv)(A), respectively,
exceeds two percent (2%) of the Unadjusted Purchase Price, and then only to the
extent that such aggregate amount exceeds two percent (2%) of the Unadjusted
Purchase Price.

 

3.10         Dispute Resolution.

 

(a)          Seller and Purchaser shall attempt to agree upon all Title Defect
Amounts, Title Benefit Amounts, and Environmental Defect Amounts on or before
the Closing Date. If Seller and Purchaser are unable to agree by that date,
then, for each Property transferred at Closing in accordance with Sections
3.8(a) and 3.8(b), Purchaser's reasonable estimate shall be used to determine
the Closing Payment pursuant to Section 8.4(a), and the Title Defect Amounts,
Title Benefit Amounts, and Environmental Defect Amounts in dispute shall be
exclusively and finally resolved by arbitration pursuant to Section 3.10(b) with
respect to Title Defect Amounts and Title Benefit Amounts, and Section 3.10(c)
with respect to Environmental Defect Amounts.

 

(b)          With respect to Title Defect Amounts and Title Benefit Amounts, on
or before a date that is ten (10) Business Days following the Closing Date,
Seller shall submit all Title Defect Amounts and Title Benefit Amounts in
dispute to a title attorney with at least ten (10) years' experience in oil and
gas titles in the state of Texas, as selected by mutual agreement of Purchaser
and Seller (the "Title Arbitrator"). If Purchaser and Seller have not agreed
upon an alternate Person to serve as Title Arbitrator during such ten (10)
Business Day period, Seller shall, within ten (10) Business Days after the end
of such initial ten (10) Business Day Period, formally apply to the Houston,
Texas office of the American Arbitration Association to choose the Title
Arbitrator. The Title Arbitrator shall not have worked as an employee or outside
counsel for any Party or its Affiliates during the five (5) year period
preceding the arbitration or have any financial interest in the dispute. If
Seller has not submitted such disputed Title Defect Amounts and Title Benefit
Amounts in dispute to the Title Arbitrator or the Houston, Texas office of the
American Arbitration Association, as applicable, within the relevant time period
set forth above, Seller shall be deemed to have waived its dispute of such Title
Defect Amounts and Title Benefit Amounts.

 

20

 

 

 

(c)          With respect to Environmental Defect Amounts, on or before a date
that is ten (10) Business Days following the Closing Date, Seller shall submit
all Environmental Defect Amounts in dispute to a reputable environmental
consultant or engineer with at least ten (10) years' experience in corrective
environmental action regarding oil and gas properties in the state of Texas, as
selected by mutual agreement of Purchaser and Seller (the "Environmental
Arbitrator"). If Purchaser and Seller have not agreed upon a Person to serve as
Environmental Arbitrator during such ten (10) Business Day period, Seller shall,
within ten (10) Business Days after the end of such initial ten (10) Business
Day Period, formally apply to the Houston, Texas office of the American
Arbitration Association to choose the Environmental Arbitrator. The
Environmental Arbitrator shall not have worked as an employee or outside counsel
for any Party or its Affiliates during the five (5) year period preceding the
arbitration or have any financial interest in the dispute. If Seller has not
submitted such disputed Environmental Defect Amounts in dispute to the
Environmental Arbitrator or the Houston, Texas office of the American
Arbitration Association, as applicable, within the relevant time period set
forth above, Seller shall be deemed to have waived its dispute of such
Environmental Defect Amounts.

 

(d)          In each case above, the arbitration proceeding shall be held in
Houston, Texas and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section 3.10. The Title
Arbitrator's or Environmental Arbitrator’s determination, as applicable, shall
be made within forty-five (45) days after submission of the matters in dispute
and shall be final and binding upon the Parties, without right of appeal. In
making his determination, the Title Arbitrator and the Environmental Arbitrator
shall be bound by the provisions of this Article 3 and may consider such other
matters as in the opinion of the Title Arbitrator or Environmental Arbitrator,
as applicable, are necessary or helpful to make a proper determination. The
Title Arbitrator and Environmental Arbitrator may consult with and engage
disinterested third Persons to advise the arbitrator, including petroleum
engineers. The Title Arbitrator and Environmental Arbitrator shall act as
experts for the limited purpose of determining the specific disputed Title
Defect Amounts, Title Benefit Amounts, or Environmental Defect Amounts, as
applicable, submitted by any Party and may not award damages, interest, or
penalties to any Party with respect to any matter. Seller and Purchaser shall
each bear their own legal fees and other costs of presenting their respective
cases. Purchaser shall bear one-half of the costs and expenses of the Title
Arbitrator or Environmental Arbitrator and Seller shall be responsible for the
remaining one-half of the costs and expenses.

 

3.11         Limitations on Applicability. The representation and warranty in
Section 3.1, and Purchaser’s rights to make claims for Environmental Defects
expressly disclosed (to the extent expressly disclosed) in the report generated
by the Environmental Consultant or the Seller Environmental Reports, shall
terminate as of the Defect Claim Date and shall have no further force and effect
thereafter, provided there shall be no termination of Purchaser's or Seller's
rights under Section 3.8 with respect to any Environmental Defect, Title Defect,
or Title Benefit claim properly reported on or before the Defect Claim Date..

 

21

 

 

 

Article 4

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Subject to the provisions of this Article 4, and the other terms and conditions
of this Agreement, Seller represents and warrants to Purchaser the matters set
out in Sections 4.1 through 4.17, as of each of the date of this Agreement and
the Closing Date.

 

4.1           Seller.

 

(a)          Seller is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada and is qualified to conduct
business in each state in which the Assets are located.

 

(b)          Seller has the corporate power to enter into and perform this
Agreement (and all documents required to be executed and delivered by Seller at
Closing) and to consummate the transactions contemplated by this Agreement (and
such documents).

 

(c)          The execution, delivery and performance of this Agreement (and all
documents required to be executed and delivered by Seller at Closing), and the
consummation of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all necessary action on the part of Seller. This
Agreement has been duly executed and delivered by Seller (and all documents
required to be executed and delivered by Seller at Closing shall be duly
executed and delivered by Seller), and this Agreement constitutes, and at the
Closing such documents shall constitute, the valid and binding obligations of
Seller, enforceable in accordance with their terms except as such enforceability
may be limited by applicable bankruptcy or other similar Laws affecting the
rights and remedies of creditors generally as well as to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(d)          The execution, delivery and performance of this Agreement by
Seller, and the consummation of the transactions contemplated by this Agreement
shall not (i) violate any provision of the bylaws (or other governing
instruments) of Seller, (ii) result in a default (with due notice or lapse of
time or both) or the creation of any lien or encumbrance or give rise to any
right of termination, cancellation, or acceleration under any material note,
bond, mortgage, indenture, or other financing instrument to which Seller is a
party or by which it is bound, (iii) violate any judgment, order, ruling, or
decree applicable to Seller as a party in interest, or (iv) violate any Laws
applicable to Seller, except any matters described in clauses (iii) or (iv)
above which would not have a Material Adverse Effect.

 

(e)          There are no bankruptcy, reorganization, or receivership
proceedings pending, being contemplated by, or, to the knowledge of Seller,
threatened against Seller or any Affiliate thereof (whether by Seller or a third
Person). Seller is not entering into this Agreement with actual intent to
hinder, delay, or defraud any creditor. Immediately prior to, and immediately
subsequent to, the Closing, (i) Seller will not have incurred, nor does it
intend to or believe that it will incur, debts (including contingent
obligations) beyond its ability to pay such debts as such debts mature or come
due (taking into account the timing and amounts of cash to be received from any
source, and amounts to be payable on or in respect of debts), (ii) the amount of
cash available to Seller after taking into account all other anticipated uses of
funds will, to Seller's knowledge, be sufficient to pay all such amounts on or
in respect of debts, when such amounts are required to be paid, and (iii) Seller
will have sufficient capital with which to conduct its business.

 

22

 

 

 

4.2           Litigation. (a) There are no actions, suits, demands,
investigations, administrative proceedings, or other proceedings pending with
respect to Seller’s interest in the Assets or, to Seller's knowledge threatened
in writing before any Governmental Authority or arbitrator with respect to the
Assets or Seller's interest therein, and (b) there are no actions, suits or
proceedings pending or threatened in writing, before any Governmental Authority
or arbitrator against Seller or any of its Affiliates, which are reasonably
likely to impair or delay materially Seller's ability to perform its obligations
under this Agreement.

 

4.3           Taxes and Assessments.

 

(a)          Each Tax return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof (a "Tax Return")
required to be filed by Seller with respect to the Assets has been timely and
properly filed, and Seller has timely and properly paid all Taxes that Seller is
obligated to pay with respect to the Assets (whether or not such Taxes are
reflected on a Tax Return);

 

(b)          There is not currently in effect any extension or waiver of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any Tax;

 

(c)          No Asset is subject to a Tax partnership agreement or provision
requiring a partnership income Tax Return to be filed under applicable Law, and
any Tax partnership listed on Schedule 4.3 has, or as of Closing shall have, in
effect an election under Section 754 of the Code that will apply with respect to
the Assets;

 

(d)          Seller has not received written notice of any pending claim against
Seller or its Affiliates (which remains outstanding) from any applicable
Governmental Authority for assessment of material Taxes with respect to the
Assets, and there are no audits, suits, proceedings, assessments, reassessments,
deficiency claims, or other claims relating to any Taxes of Seller with any
applicable Governmental Authority; and

 

(e)          There are no liens for Taxes on any of the Assets other than liens
constituting Permitted Encumbrances.

 

(f)          No Governmental Authority has ever asserted a claim that Seller is
subject to Tax in a jurisdiction in which Seller is not filing Tax Returns.

 

4.4           Compliance with Laws. Except with respect to Environmental Laws,
to Seller's knowledge, (a) Seller's ownership and the operation of the Assets is
in compliance with all applicable Laws, except such failures to comply as would
not, individually or in the aggregate, have a Material Adverse Effect, and
(b) all necessary permits, licenses, approvals, consents, certificates, and
other authorizations with respect to the ownership and operation of the Assets
have been obtained and maintained in full force and effect.

 

23

 

 

 

4.5           Operating Agreements. To Seller’s knowledge, Schedule 4.5 lists
all Operating Agreements. Except as indicated on Schedule 4.5, to Seller’s
knowledge, prior to the date of this Agreement, Seller has made available to
Purchaser (or its representatives) true and complete copies of each Operating
Agreement and all amendments or modifications thereto.

 

4.6           Payments for Production; Imbalances. To Seller’s knowledge, Seller
is not obligated by virtue of a take-or-pay payment, advance payment, or other
similar payment (other than royalties, overriding royalties, similar
arrangements established in the Leases), to deliver Hydrocarbons, or proceeds
from the sale thereof, attributable to Seller's interest in the Properties at
some future time without receiving payment therefor at or after the time of
delivery. To Seller’s knowledge, there are no production, transportation, plant,
or other imbalances with respect to production from the Properties.

 

4.7           Consents and Preferential Purchase Rights. Other than the
preferential right to purchase contained in that certain Assignment of Oil and
Gas Lease dated February 24, 2012 by and between Geronimo Holding Corporation,
as Assignor, and the Seller, as Assignee, which was recorded in Glasscock
County, Texas on April 10, 2012 at Book 187, Page 44 and which is handled
pursuant to Section 12.19 hereof, there are no preferential rights to purchase
or consent requirements which may be applicable to the transactions contemplated
by this Agreement, except for consents and approvals of Governmental Authorities
that are customarily obtained after Closing (if such Governmental Authority is,
pursuant to applicable Law, without discretion to refuse to grant such consent
if certain specifically enumerated conditions set forth in such applicable Law
are satisfied), and consents related to Excluded Records.

 

4.8           Liability for Brokers' Fees. Purchaser shall not, directly or
indirectly, have any responsibility, liability, or expense as a result of
undertakings or agreements of Seller prior to Closing for brokerage fees,
finder's fees, agent's commissions, or other similar forms of compensation to an
intermediary in connection with the negotiation, execution or delivery of this
Agreement or any agreement or transaction contemplated hereby.

 

4.9           Wells and Equipment. To Seller’s knowledge:

 

(a)          all Wells have been drilled and completed at legal locations and
within the limits permitted by all applicable Leases, Contracts, and pooling or
unit agreements (or, with respect to non-producing or undrilled formations and
locations, are contemplated to be so drilled and completed or may be so drilled
and completed if Seller or the applicable operator obtains amendments,
exceptions, or other variances with respect to commingling, field spacing or
density Laws which Seller, and to Seller's knowledge, the applicable operator,
in good faith expects to obtain);

 

(b)          no Well is subject to penalties on allowables on or after the
Effective Date because of any overproduction or any other violation of Laws; and
there are no Wells located on the Assets that (i) Seller is currently obligated
by any Laws or Contract to currently plug, dismantle or abandon; or (ii) have
been plugged, dismantled, or abandoned in a manner that does not comply in all
material respects with Laws;

 

24

 

 

 

(c)          except as would not, individually or in the aggregate have a
Material Adverse Effect, (i) all currently producing Wells and Equipment are in
an operable state of repair adequate to maintain normal operations in accordance
with past practices, ordinary wear and tear excepted, and, without limiting the
foregoing, do not contain junk, fish, or other obstructions which could
reasonably be expected to materially interfere with drilling, completion; and
recompletion, stimulation, or other operations on, with respect to, or affecting
the Properties, and (ii) Seller (or the applicable operator) has all easements,
rights of way, licenses, and authorizations from Governmental Authorities
necessary to access, construct, operate, maintain, and repair the Equipment in
the ordinary course of business as currently conducted and in compliance with
all applicable Laws; and

 

(d)          Seller, or an applicable operator, has (and Purchaser, as successor
in interest to Seller, will have, if Seller now has) title to the Equipment free
and clear of liens, encumbrances, obligations, and defects, other than Permitted
Encumbrances.

 

4.10         Non-Consent Operations. Seller has not elected not to participate
in any operation or activity proposed with respect to the Properties which could
result in any of Seller's interest in such Properties becoming subject to a
penalty or forfeiture as a result of such election not to participate in such
operation or activity. To Seller’s knowledge, there are no payout balances for
any Property which is subject to a reversion or other adjustment at any level of
cost recovery or Hydrocarbon production from or attributable to such Property.

 

4.11         Outstanding Capital Commitments. As of the date of this Agreement,
there are no outstanding authorities for expenditure which are binding on the
Properties and which Seller reasonably anticipates will individually require
expenditures by Seller or its successor in interest from and after the Effective
Date in excess of Twenty-Five Thousand Dollars ($25,000).

 

4.12         Environmental.

 

(a)          Seller has received no notice from any applicable Governmental
Authority (or operator of a Property) of any condition on or with respect to the
Properties which, if true, would constitute violation of, or require remediation
under, Environmental Laws;

 

(b)          to Seller’s knowledge, all permits, licenses, approvals, consents,
certificates and other authorizations required by Environmental Laws or by any
Governmental Authority or third Person with respect to the ownership or
operation of the Assets (the "Environmental Permits") have been properly
obtained and have been and are being maintained in full force and effect, and
the Assets are being maintained in compliance with the Environmental Permits;

 

(c)          Seller has neither entered into, nor, to Seller’s knowledge, is
Seller (or any Asset) subject to, any Laws, agreements, consents, orders,
decrees, judgments, licenses, or permit conditions, or other directives from any
Governmental Authority that relate to the future use of any Asset and that
require remediation or other change in the present condition of the Properties;
and

 

25

 

 

 

(d)          to Seller's knowledge, there has been no escape, discharge,
disposal, or other condition or circumstance that, with notice or the passage of
time or both, could reasonably be expected to result in a material violation of
any Environmental Law, liability or obligation to perform any remediation,
removal, response, restoration, abatement, investigation, or monitoring pursuant
to Environmental Law.

 

4.13         Hedges. To Seller’s knowledge, there are no futures, options,
swaps, or other derivatives with respect to the sale of Hydrocarbons from the
Assets that will be binding on the Assets after Closing.

 

4.14         Absence of Certain Changes. Since June 30, 2012, there has not been
any (a) reduction or write-down by Seller in the reserves estimated for the
Properties, other than reductions and write-downs resulting from depletion in
the ordinary course of operation of the Properties or that result from the
variance in markets or prices for Hydrocarbons produced from the Properties;
(b) material destruction, damage, loss, or Casualty Loss to or affecting any
Asset; or (c) Material Adverse Effect on or affecting the Properties.

 

4.15         Records and Information. Seller’s Records have been maintained in
the ordinary course of business, consistent with Seller's past practice, and
Seller has not intentionally omitted any material information from the Records.

 

4.16         Leases. To Seller's knowledge, the applicable operator has timely
and properly paid all accrued bonuses, delay rentals, minimum royalties, and
royalties due with respect to Seller's interest in the Leases, in each case in
accordance with the Leases and applicable Law. Except as would not, individually
or in the aggregate, have a Material Adverse Effect on the Leases, with respect
to Leases issued by any Governmental Authority, Seller has received no notice
that any Lease accounts are not current or that any payments required thereunder
have not been, or by Closing will not be, paid. There are no Leases which
(a) are currently held by payment of shut-in royalties, reworking operations,
any substitute for production in paying quantities, or any other means other
than production in paying quantities, and (b) will expire, terminate, or
otherwise be materially impaired absent actions by or on behalf of Seller (other
than continued production in paying quantities) on or before a date that is
sixty (60) days after the Target Closing Date.

 

26

 

 

 

4.17         Limitations.

 

(a)          EXCEPT AS AND TO THE EXTENT EXPRESSLY REPRESENTED OTHERWISE IN THIS
article 4, IN THE ASSIGNMENT AND BILL OF SALE, OR IN THE CERTIFICATE OF SELLER
TO BE DELIVERED AT CLOSING PURSUANT TO SECTION 8.2(f), SELLER EXPRESSLY
DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, OR STATUTORY, AS TO
(I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY
DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT OR
OF SELLER, OR ANY GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF PETROLEUM SUBSTANCES IN
OR FROM THE ASSETS, (IV) THE ABILITY OF THE PROPERTIES TO PRODUCE HYDROCARBONS,
INCLUDING PRODUCTION RATES, DECLINE RATES, AND RECOMPLETION OPPORTUNITIES;
(V) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE
ASSETS, (VI) INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT, (VII) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, OR STATUTORY, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OR ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED
BY THE PARTIES THAT, EXCEPT AS PROVIDED TO THE CONTRARY IN THIS AGREEMENT, THE
ASSETS ARE BEING TRANSFERRED "AS IS, WHERE IS," WITH ALL FAULTS AND DEFECTS.

 

(b)          Purchaser acknowledges that Equipment and sites included in the
Assets may contain naturally occurring radioactive material ("NORM"). NORM may
affix or attach itself to the inside of wells, materials, and equipment as
scale, or in other forms. The wells, materials, and equipment located on the
Properties or included in the Assets may contain NORM. NORM may have come into
contact with various environmental media, including water, soils, or sediment.
Notwithstanding anything to the contrary in this Section or elsewhere in this
Agreement, Seller makes no, and hereby disclaims any, representation or
warranty, express or implied, with respect to the presence or absence of NORM in
or on the Properties or Equipment in quantities in compliance with applicable
Law and typical for oilfield operations in the areas in which the Assets are
located.

 

(c)          As used in this Agreement, "to the knowledge of Seller", "to
Seller's knowledge", or phrases of similar import means to the actual knowledge
of Scott Feldhacker (Chief Executive Officer), Richard MacQueen (President), and
Scott Mahoney (Chief Financial Officer) after a reasonable inquiry with respect
to the matters referenced.

 

Article 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller the following, as of each of the
date of this Agreement and the Closing Date:

 

5.1           Existence and Qualification. Purchaser is a limited partnership
organized, validly existing and in good standing under the laws of the State of
Texas. Purchaser is, or as of Closing shall be, qualified to do business in each
state in which the Assets are located.

 

5.2           Power. Purchaser has the power to enter into and perform its
obligations under this Agreement (and all documents required to be executed and
delivered by Purchaser at Closing) and to consummate the transactions
contemplated by this Agreement (and such documents).

 

27

 

 

 

5.3           Authorization and Enforceability. The execution, delivery and
performance of this Agreement (and all documents required to be executed and
delivered by Purchaser at Closing), and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary limited partnership action on the part of Purchaser. This Agreement
has been duly executed and delivered by Purchaser (and all documents required to
be executed and delivered by Purchaser at Closing will be duly executed and
delivered by Purchaser) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Purchaser,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

5.4           No Conflicts. The execution, delivery and performance of this
Agreement by Purchaser, and the consummation of the transactions contemplated by
this Agreement, will not (a) violate any provision of the agreement of limited
partnership (or other governing instruments) of Purchaser, (b) result in a
material default (with due notice or lapse of time or both) or the creation of
any lien or encumbrance or give rise to any right of termination, cancellation
or acceleration under any material note, bond, mortgage, indenture, or other
financing instrument to which Purchaser is a party or by which it is bound,
(c) violate any judgment, order, ruling, or regulation applicable to Purchaser
as a party in interest, or (d) violate any Law applicable to Purchaser, except
any matters described in clauses (b), (c), or (d) above which would not have a
material adverse effect on Purchaser or its properties.

 

5.5           Consents, Approvals or Waivers. The execution, delivery and
performance of this Agreement by Purchaser will not be subject to any consent,
approval or waiver from any Governmental Authority or other third Person except
for consents and approvals of Governmental Authorities that are customarily
obtained after Closing (if such Governmental Authority is, pursuant to
applicable Law, without discretion to refuse to grant such consent if certain
conditions set forth in such applicable Law are satisfied).

 

5.6           Litigation. There are no actions, suits or proceedings pending, or
to Purchaser's knowledge, threatened in writing before any Governmental
Authority or arbitrator against Purchaser or any Affiliate of Purchaser which
are reasonably likely to impair or delay materially Purchaser's ability to
perform its obligations under this Agreement.

 

5.7           Financing. Purchaser has sufficient cash, available lines of
credit, or other sources of immediately available funds to enable it to pay the
Closing Payment to Seller at the Closing.

 

5.8           Investment Intent. Purchaser is acquiring the Assets for its own
account and not with a view to their sale or distribution in violation of the
Securities Act of 1933, as amended, the rules and regulations thereunder, any
applicable state blue sky Laws, or any other applicable securities Laws.

 

28

 

 

 

5.9           Independent Investigation. Purchaser is (or its advisors are)
experienced and knowledgeable in the oil and gas business and aware of the risks
of that business. Purchaser acknowledges and affirms that (a) it has completed
such independent investigation, verification, analysis and evaluation of the
Assets and has made all such reviews and inspections of the Assets as it has
deemed necessary or appropriate to enter into this Agreement, and (b) prior to
Closing, it will have completed its independent investigation, verification,
analysis, and evaluation of the Assets and made all such reviews and inspections
of the Assets as it has deemed necessary or appropriate to consummate the
transactions contemplated hereby. Purchaser understands and acknowledges that
neither the United States Securities and Exchange Commission nor any federal,
state, or foreign agency has passed upon the Assets or made any finding or
determination as to the fairness of an investment in the Assets or the accuracy
or adequacy of the disclosures made to Purchaser, and, except as set forth in
Article 10, Purchaser is not entitled to cancel, terminate, or revoke this
Agreement.

 

5.10         Liability for Brokers' Fees. Seller shall not, directly or
indirectly, have any responsibility, liability, or expense as a result of
undertakings or agreements of Purchaser for brokerage fees, finder's fees,
agent's commissions, or other similar forms of compensation to an intermediary
in connection with the negotiation, execution, or delivery of this Agreement or
any agreement or transaction contemplated hereby.

 

5.11         Bankruptcy. There are no bankruptcy, reorganization, or
receivership proceedings pending, being contemplated by, or, to the knowledge of
Purchaser, threatened against Purchaser or any Affiliate of Purchaser (whether
by Purchaser or a third Person). Immediately prior to, and immediately
subsequent to, the Closing, (a) Purchaser will not have incurred, nor does it
intend to or believe that it will incur, debts (including contingent
obligations) beyond its ability to pay such debts as such debts mature or come
due (taking into account the timing and amounts of cash to be received from any
source, and amounts to be payable on or in respect of debts), (b) the amount of
cash available to Purchaser after taking into account all other anticipated uses
of funds is anticipated to be sufficient to pay all such amounts on or in
respect of debts, when such amounts are required to be paid, and (c) Purchaser
will have sufficient capital with which to conduct its business.

 

Article 6

COVENANTS OF THE PARTIES

 

6.1           Access. Subject to the limitations expressly set forth in this
Agreement, Seller shall provide Purchaser and its representatives access to the
Assets and access to and the right to copy, at Purchaser's sole expense, the
Records in Seller's possession for the purpose of conducting a confirmatory
review of the Assets, but only to the extent (a) that Seller may do so without
violating applicable Laws and (b) Seller has authority to grant such access
without breaching any obligation of confidentiality binding on Seller. Seller
shall use reasonable efforts (including the assertion of any rights of Seller to
information to which Seller is entitled pursuant to an applicable joint
operating agreement) to obtain permission for Purchaser to gain access to
Properties operated by third Persons and the records and files of such third
Persons to inspect the condition of such Properties, records, and files. Such
access by Purchaser shall be limited to Seller's normal business hours (or the
periods of time agreed to by any third Person operator of a property, as
applicable), and Purchaser's investigation shall be conducted in a manner that
minimizes interference with the operation of the business of Seller and any
applicable third Person operator. Subject to the agreement and consent of any
applicable third Person operator, Purchaser shall be entitled to conduct an
environmental assessment, and may conduct visual inspections, record reviews,
and interviews relating to the Properties, including their condition and
compliance with Environmental Laws.

 

29

 

 

 

6.2           Press Releases. Neither Seller nor Purchaser, nor any Affiliate
thereof, shall make any press release regarding the existence of this Agreement,
the contents hereof, or the transactions contemplated hereby without the prior
written consent of Purchaser (in the case of announcements by Seller or its
Affiliates) or Seller (in the case of announcements by Purchaser or its
Affiliates), which consent, in each case, may be withheld for any reason or no
reason; provided, however, the foregoing shall not restrict disclosures by
Purchaser or Seller (i) to the extent that such disclosures are required by
applicable securities or other Laws or the applicable rules of any stock
exchange having jurisdiction over the disclosing Party or its Affiliates or
(ii) to Governmental Authorities and third Persons holding rights that may be
applicable to the transactions contemplated by this Agreement, as reasonably
necessary to provide notices, seek waivers, amendments or terminations of such
rights. Seller and Purchaser shall each be liable for the compliance of its
respective Affiliates with the terms of this Section. The Parties agree that
neither Purchaser nor Seller will have an adequate remedy at law if any of the
foregoing Persons violate (or threaten to violate) any of the terms of this
Section 6.2. In such event, Purchaser or Seller, as applicable, shall have the
right, in addition to any other it may have, to obtain injunctive relief to
restrain any breach or threaten breach of the terms of this Section 6.2. Each
Party shall be responsible for the compliance of its Affiliates with this
Section 6.2.

 

6.3           Operation of Business. Until the Closing, Seller shall operate its
business with respect to the Assets in the ordinary course, and, without
limiting the generality of the foregoing, shall:

 

(a)          not transfer, sell, hypothecate, encumber, or otherwise dispose of
any of the Assets, except for (i) sales and dispositions of Hydrocarbons or
equipment and materials made in the ordinary course of business which, in the
case of equipment and materials, are replaced with equipment and materials of
comparable or better value and utility in connection with the maintenance,
repair, and operation of the Assets and (ii) other sales and dispositions of
Assets (other than Properties) individually not exceeding Twenty-Five Thousand
Dollars ($25,000);

 

(b)          produce Hydrocarbons from the Properties consistent with past
practices, subject to the terms of the applicable Leases and Contracts,
applicable Laws, and requirements of Governmental Authorities and interruptions
resulting from force majeure, mechanical breakdown, and planned maintenance;

 

(c)          not terminate, materially amend, execute, or extend any Material
Contract other than the execution or extension of a Contract for the sale or
exchange of oil, gas and/or other Hydrocarbons terminable without penalty on
sixty (60) days or shorter notice;

 

(d)          maintain insurance coverage on the Assets in the amounts and of the
types presently in force and not make any election to be excluded from any
coverage provided by an operator for the joint account pursuant to a joint
operating agreement;

 

30

 

 

 

(e)          use reasonable efforts to maintain in full force and effect all
Leases to the extent that such Leases are capable of producing in paying
quantities at Hydrocarbon prices in effect as of the date that Seller or any
third Person proposes to relinquish or release any such Leases or allow any such
Leases to terminate;

 

(f)          not grant or create any preferential right to purchase, right of
first refusal, preferential purchase right, right of first negotiation, option,
or transfer restriction or similar right, obligation, or requirement, with
respect to the Assets, except in connection with the renewal or extension of
Leases after the Effective Date if granting such right or requirement is a
condition of such renewal or extension;

 

(g)          not incur any indebtedness or take or fail to take any action that
would cause a lien or encumbrance to arise or exist on the Assets or otherwise
allow a lien to attached to or encumber the Assets or any thereof; and

 

(h)          maintain all material governmental permits and approvals affecting
the Assets.

 

Requests for approval of any action restricted by this Section 6.3 shall be
delivered to the following individual, who shall have full authority to grant or
deny such requests for approval on behalf of Purchaser:

 

Texian Oil – I, LP

8901 Gaylord Drive, Suite 230

Houston, TX 77024

Attention: Myron Boots

Telephone: (713) 398-3993

 

Purchaser's approval of any action restricted by this Section 6.3 shall not be
unreasonably withheld or delayed and shall be considered granted in full within
five (5) Business Days of Seller's notice to Purchaser in accordance with this
Section 6.3 requesting such consent, unless Purchaser notifies Seller to the
contrary during that period. Notwithstanding the foregoing provisions of this
Section 6.3, in the event of an emergency, Seller may take such action as
reasonably necessary and shall notify Purchaser of such action promptly
thereafter. Purchaser acknowledges that Seller may own undivided interests in
certain of the Assets, and Purchaser agrees that the acts or omissions of third
Persons (including any applicable operator) who are not affiliated with Seller
shall not constitute a violation of the provisions of this Section 6.3, nor
shall any action required by a vote of working interest owners constitute such a
violation so long as Seller (and any applicable Affiliate) has voted its
interests in a manner consistent with the provisions of this Section 6.3.

 

31

 

 

 

6.4           Indemnity Regarding Access. Purchaser's access to the Assets and
its (and its Affiliates' and representatives') examinations and inspections,
pursuant to this Agreement or otherwise, shall be at Purchaser's sole risk,
cost, and expense, and Purchaser waives and releases all claims against Seller,
its Affiliates, and its and their respective partners, members, officers,
directors, employees, attorneys, contactors, agents, or other representatives,
arising in any way therefrom, or in any way connected therewith, EXCEPT TO THE
EXTENT ARISING FROM, OR RELATING TO, THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY SUCH PERSON. Purchaser agrees to indemnify, defend and hold harmless
Seller and its Affiliates, the other owners of interests in the Properties, and
all such Persons' directors, officers, employees, agents, and representatives
from and against any and all claims, liabilities, losses, costs, and expenses
(including court costs and reasonable attorneys' fees), including claims,
liabilities, losses, costs, and expenses attributable to personal injury, death,
or property damage, arising out of, or relating to, access to the Assets prior
to the Closing by Purchaser, its Affiliates, or its or their respective
directors, officers, employees, agents or representatives, even if caused in
whole or in part by the negligence (whether sole, joint or concurrent), strict
liability or other legal fault of any indemnified Person, EXCEPT TO THE EXTENT
ARISING FROM, OR RELATING TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
SUCH PERSON.

 

6.5           Hedges. At or prior to Closing, Seller shall eliminate all
futures, options, swaps, or other derivatives that it has (if any) with respect
to the sale of production from the Assets that are currently binding on the
Assets or will be binding on the Assets after Closing.

 

6.6           Enforcement of Third Party Provisions. To the extent pertaining to
the Assets and the period of time from and after the Effective Date, Seller
shall, at Purchaser's request, use reasonable efforts to enforce, for the
benefit of Purchaser, at Purchaser's cost and expense, all of Seller's rights
against third Persons under any warranties, guarantees, or indemnities given by
such third Persons.

 

6.7           Confidentiality. Purchaser acknowledges that, as a result of its
access to the Records and the Assets, confidential information of Seller may be
disclosed to Purchaser. Purchaser may disclose such information to its officers,
employees, agents, representatives, consultants, and advisors who need to know
such information for the purpose of aiding Purchaser in the transactions
contemplated hereby or matters relating thereto; provided, however, that,
subject to the remainder of this Section 6.7, Purchaser agrees to maintain (and
to cause its Affiliates, and its and their respective directors, officers,
employees, agents, representatives, consultants, and advisors, to maintain) all
information made available to it pursuant to this Agreement confidential, except
to the extent such information (a) is or becomes generally available to the
public other than as a result of a breach by Purchaser of this Section 6.7,
(b) was (or becomes) available to Purchaser (or its Affiliates, and its and
their respective directors, officers, employees, agents, representatives,
consultants, and advisors) on a non-confidential basis prior to its disclosure
to Purchaser; (c) is included in the Assets transferred to Purchaser at Closing,
or (d) is required, by deposition, interrogatories, requests for information or
documents in legal or regulatory proceedings, subpoena, civil investigative
demand or other similar process or Law to be disclosed (provided that Purchaser
shall, if not prohibited by Law, provide Seller with prompt written notice of
any such request or requirement so Seller may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Section 6.7).

 

32

 

 

 

6.8           Governmental Reviews. Prior to Closing, Seller and Purchaser
shall, (a) as soon as is reasonably practicable after the date of this
Agreement, make (or cause their Affiliates to make) all required filings,
including (if applicable) filings required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, and prepare applications to and conduct negotiations
with, each Governmental Authority as to which such filings, applications or
negotiations are necessary or appropriate in the consummation of the
transactions contemplated hereby, and (b) promptly after the request of the
other Party, provide such information as the other Party may reasonably request
in order to make such filings, prepare such applications and conduct such
negotiations.

 

6.9           Further Assurances. After Closing, Seller and Purchaser each agree
to take such further actions and to execute, acknowledge, and deliver all such
further documents as are reasonably requested by the other for carrying out the
purposes of this Agreement or of any document delivered pursuant to this
Agreement.

 

6.10         Transitional Accounting Services. For a period of two (2) months
following the Closing Date, Seller will cooperate with Purchaser to reconcile
accounts payable and receivable with respect to the Assets.

 

6.11         Material Contacts. From and after Closing, Seller shall use
commercially reasonable efforts to make available to Purchaser (or its
representatives) true and complete copies of each Material Contract and all
amendments or modifications thereto.

 

Article 7

CONDITIONS TO CLOSING

 

7.1           Conditions of Seller to Closing. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject, at the
option of Seller, to the satisfaction on or prior to Closing of each of the
following conditions:

 

(a)          The representations and warranties of Purchaser set forth in
Article 5 shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and accurate as of such specified date);

 

(b)          Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by Purchaser
under this Agreement prior to or on the Closing Date;

 

(c)          On the Closing Date, no injunction, order or award restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, or granting substantial Damages in connection
therewith, shall have been issued and remain in force, and no suit, action, or
other proceeding (excluding any such matter initiated by Seller or any of its
Affiliates) shall be pending before any Governmental Authority or body of
competent jurisdiction (or threatened) seeking to enjoin or restrain or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement or recover Damages from Seller or any Affiliate of Seller resulting
therefrom;

 

33

 

 

 

(d)          The net sum of all adjustments to the Purchase Price pursuant to
Sections 2.2(a) and (b) shall be less than ten percent (10%) of the Unadjusted
Purchase Price; and

 

(e)          If required pursuant to the terms of Section 12.19(a), the
Purchaser, Seller and the Escrow Agent shall have executed and delivered the
Escrow Agreement.

 

7.2           Conditions of Purchaser to Closing. The obligations of Purchaser
to consummate the transactions contemplated by this Agreement are subject, at
the option of Purchaser, to the satisfaction on or prior to Closing of each of
the following conditions:

 

(a)          The representations and warranties of Seller set forth in Article 4
shall be true and correct in all material respects (and in all respects, in the
case of representations and warranties qualified by materiality or Material
Adverse Effect) as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (other than representations and
warranties that refer to a specified date, which need only be true and correct
on and as of such specified date), except for inaccuracies which would not, in
the aggregate, cause a Material Adverse Effect;

 

(b)          Seller shall have performed and observed, in all material respects
(and in all respects, in the case of covenants qualified by materiality or
Material Adverse Effect), all covenants and agreements to be performed or
observed by it under this Agreement prior to or on the Closing Date;

 

(c)          On the Closing Date, no injunction, order or award restraining,
enjoining, or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, or granting substantial damages in connection
therewith, shall have been issued and remain in force, and no suit, action, or
other proceeding (excluding any such matter initiated by Purchaser or any of its
Affiliates) shall be pending before any Governmental Authority or body of
competent jurisdiction (or threatened) seeking to enjoin or restrain or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement or recover substantial damages from Purchaser or any Affiliate of
Purchaser resulting therefrom;

 

(d)          The net sum of all adjustments to the Purchase Price pursuant to
Sections 2.2(a) and (b) shall be less than ten percent (10%) of the Unadjusted
Purchase Price; and

 

(e)          If required pursuant to the terms of Section 12.19(a), the
Purchaser, Seller and the Escrow Agent shall have executed and delivered the
Escrow Agreement.

 

Article 8

CLOSING

 

8.1           Time and Place of Closing. The consummation of the purchase and
sale of the Assets contemplated by this Agreement (the "Closing") shall, unless
otherwise agreed to in writing by Purchaser and Seller, take place at the
offices of Purchaser, at 10:00 a.m., local time, on November 20, 2012 (the
"Target Closing Date"), or if all conditions in Article 7 to be satisfied prior
to Closing have not yet been satisfied or waived, as soon thereafter as such
conditions have been satisfied or waived, subject to the provisions of
Article 10. The date on which the Closing occurs is referred to herein as the
"Closing Date."

 

34

 

 

 

8.2           Obligations of Seller at Closing. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by Purchaser of its obligations pursuant to Section 8.3, Seller
shall deliver or cause to be delivered to Purchaser, among other things, the
following:

 

(a)          counterparts of the Assignment and Bill of Sale, duly executed by
Seller, in sufficient duplicate originals to allow recording in all appropriate
jurisdictions and offices;

 

(b)          assignments in form required by any Governmental Authority for the
assignment of any Assets controlled by such Governmental Authority, duly
executed by Seller, in sufficient duplicate originals to allow recording and/or
filing in all appropriate offices;

 

(c)          executed certificates described in Treasury Regulation §
1.1445-2(b)(2) certifying that Seller (or its owners, as appropriate) is not a
foreign person within the meaning of the Code;

 

(d)          a certificate of good standing from the Secretary of State of the
State of Nevada certifying the good standing of Seller in the State of Nevada;

 

(e)          letters-in-lieu of transfer or division orders executed by Seller
relating to the Assets to reflect the transaction contemplated hereby, which
letters shall be on forms prepared by Seller and reasonably satisfactory to
Purchaser;

 

(f)          a certificate duly executed by an authorized officer of Seller,
dated as of the Closing, certifying on behalf of Seller that the conditions set
forth in Sections 7.2(a) and 7.2(b) have been fulfilled;

 

(g)          a certificate duly executed by the secretary or any assistant
secretary of Seller, dated as of the Closing, (i) attaching and certifying on
behalf of Seller complete and correct copies of the resolutions or unanimous
consent of the Board of Directors, managers, partners, or other equivalent
governing body of Seller authorizing the execution, delivery, and performance by
Seller of this Agreement and the transactions contemplated hereby, and
(ii) certifying on behalf of Seller the incumbency of each officer of Seller
executing this Agreement or any document delivered in connection with the
Closing;

 

(h)          where notices of approval, consent, or waiver are received by
Seller pursuant to a filing or application under Section 6.8, copies of those
notices of approval;

 

(i)          any other forms required by any Governmental Authority relating to
the assignments of the Assets and relating to the assumption of operations by
Purchaser, where applicable;

 

(j)          releases and terminations of any mortgages, deeds of trust,
assignments of production, financing statements, fixture filings, and other
encumbrances and interests burdening the Assets (or any thereof); and

 

35

 

 

 

(k)          all other instruments, documents, and other items reasonably
necessary to effectuate the terms of this Agreement, as may be reasonably
requested by Purchaser.

 

8.3           Obligations of Purchaser at Closing. At the Closing, upon the
terms and subject to the conditions of this Agreement, and subject to the
simultaneous performance by Seller of its obligations pursuant to Section 8.2,
Purchaser shall deliver or cause to be delivered to Seller, among other things,
the following:

 

(a)          a wire transfer of the Closing Payment in same-day funds;

 

(b)          counterparts of the Assignment and Bill of Sale, duly executed by
Purchaser, in sufficient duplicate originals to allow recording in all
appropriate jurisdictions and offices;

 

(c)          assignments in form required by any Governmental Authority for the
assignment of any Assets controlled by such Governmental Authority, duly
executed by Purchaser, in sufficient duplicate originals to allow recording
and/or filing in all appropriate offices;

 

(d)          a certificate by the Manager of Brock Capital Group, LLC (the
“General Partner”), in its capacity as the sole general partner of Purchaser,
dated as of the Closing, certifying on behalf of Purchaser that the conditions
set forth in Sections 7.1(a) and 7.1(b) have been fulfilled;

 

(e)          a certificate duly executed by the General Partner, in its capacity
as the sole general partner of Purchaser, dated as of the Closing, (i) attaching
and certifying on behalf of Purchaser complete and correct copies of the written
consent of the Members or other equivalent governing body of the General Partner
authorizing the execution, delivery, and performance by Purchaser of this
Agreement and the transactions contemplated hereby and (ii) certifying the
incumbency of each Member of the General Partner, in its capacity as the sole
general partner of Purchaser, executing this Agreement or any document delivered
in connection with the Closing; and

 

(f)          all other instruments, documents, and other items reasonably
necessary to effectuate the terms of this Agreement, as may be reasonably
requested by Seller.

 

8.4           Closing Payment and Post-Closing Purchase Price Adjustments.

 

(a)          Not later than one (1) Business Days prior to the Closing Date,
Seller shall prepare and deliver to Purchaser, using and based upon the best
information available to Seller, a preliminary settlement statement estimating
the Purchase Price for the Assets and all adjustments set forth in Section 2.2
and Section 12.19. Except to the extent set forth to the contrary in
Section 3.10(a), the estimate delivered in accordance with this Section 8.4(a)
shall constitute the dollar amount to be payable by Purchaser to Seller at the
Closing (the "Closing Payment").

 

36

 

 

 

(b)          As soon as reasonably practicable after the Closing but not later
than the one hundred and twentieth (120th) day following the Closing Date,
Seller shall prepare and deliver to Purchaser a draft statement setting forth
the final calculation of the Purchase Price and showing the calculation of each
adjustment under Section 2.2, based on the most recent actual figures for each
adjustment. Seller shall include in such notice such reasonable documentation as
is in Seller's possession to support the final figures. As soon as reasonably
practicable, but not later than the thirtieth (30th) day following receipt of
such statement from Seller, Purchaser shall deliver to Seller a written report
containing any changes that Purchaser proposes be made to such statement. Seller
may deliver a written report to Purchaser during this same period reflecting any
changes that Seller proposes to be made to such statement as a result of
additional information received after the statement was prepared. If Purchaser
does not deliver such report to Seller on or before the end of such thirty (30)
day period (or, if Seller proposes any changes to such statement, thirty (30)
days from the date Seller delivers written notice thereof to Purchaser),
Purchaser shall be deemed to have agreed with Seller's statement, and such
statement shall become binding upon the Parties. The Parties shall undertake to
agree on the final statement of the Purchase Price no later than sixty (60) days
after delivery of Seller's statement. In the event that the Parties cannot reach
agreement within such period of time, any Party may refer the items of
adjustment which are in dispute to the Houston, Texas office of Hein &
Associates LLP, or, if such Person is not able or willing to serve, a nationally
recognized independent accounting firm or consulting firm mutually acceptable to
both Purchaser and Seller (the "Accounting Arbitrator"), for review and final
determination by arbitration. The Accounting Arbitrator shall conduct the
arbitration proceedings in Houston, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section. The Accounting
Arbitrator's determination shall be made within forty-five (45) days after
submission of the matters in dispute and shall be final and binding on all
Parties, without right of appeal. In determining the proper amount of any
adjustment to the Purchase Price, the Accounting Arbitrator shall be bound by
the terms of Article 2 and may not increase the Purchase Price more than the
increase proposed by Seller nor decrease the Purchase Price more than the
decrease proposed by Purchaser, as applicable. The Accounting Arbitrator shall
act as an expert for the limited purpose of determining the specific disputed
aspects of Purchase Price adjustments submitted by any Party and may not award
damages, interest (except as expressly provided for in this Section) or
penalties to any Party with respect to any matter. Seller and Purchaser shall
each bear their own legal fees and other costs of presenting its case. Seller
shall bear one-half and Purchaser shall bear one-half of the costs and expenses
of the Accounting Arbitrator. Within ten (10) days after the earlier of (i) the
expiration of Purchaser's thirty (30) day review period (including any
extensions provided for above) without delivery of any written report or
(ii) the date on which the Parties or the Accounting Arbitrator finally
determine the Purchase Price, (x) Purchaser shall pay to Seller the amount by
which the Purchase Price exceeds the Closing Payment or (y) Seller shall pay to
Purchaser the amount by which the Closing Payment exceeds the Purchase Price, as
applicable. Any post-Closing payment pursuant to this Section 8.4 shall bear
interest from the Closing Date to the date of payment at the Agreed Rate
(without duplication of any interest at the Agreed Rate otherwise provided for
in this Agreement on any such amount).

 

(c)          Purchaser shall assist Seller in preparation of the final statement
of the Purchase Price under Section 8.4(b) by furnishing invoices, receipts,
reasonable access to personnel and such other assistance as may be requested by
Seller to facilitate such process post-Closing.

 

37

 

 

 

(d)          All payments made or to be made under this Agreement to Seller or
Purchaser shall be made by electronic transfer of immediately available funds to
Seller or Purchaser, as applicable, or to such other bank and account as may be
specified by Seller or Purchaser in writing.

 

Article 9

TAX MATTERS

 

9.1           Tax Returns; Proration of Taxes.

 

(a)          Except with respect to Production Taxes and Property Taxes, or as
provided otherwise in this Agreement:

 

(i)          for any Tax period or the portion of any Tax period ending on or
before the Closing Date, Seller shall be responsible for preparing and timely
filing all Tax Returns required by applicable Law to be filed and for the
payment of all Taxes levied or imposed that are attributable to the Assets;

 

(ii)         for any Tax period or portion of any Tax period beginning after the
Closing Date, Purchaser shall be responsible for preparing and the timely filing
of all Tax Returns required by applicable Law to be filed and for the payment of
all Taxes levied or imposed that are attributable to the Assets; and

 

(iii)        control of any legal or administrative proceedings concerning any
Taxes with respect to the Assets, and entitlement to any refunds or awards
concerning any such Taxes with respect to such Assets, shall rest with the Party
responsible for payment therefor under this Section 9.1.

 

(b)          With respect to Property Taxes,

 

(i)          any Property Taxes assessed on any of the Assets for a Tax period
that begins before and ends after the Closing Date (a "Straddle Period"),
liability for such Property Taxes shall be prorated on a daily basis between
Purchaser and Seller, with Seller being liable for the portion of such Property
Taxes equal to the product of (A) the amount of such Property Taxes for the
entirety of the Straddle Period, multiplied by (B) a fraction, the numerator of
which is the number of days in the Straddle Period ending prior to the Effective
Date and the denominator of which is the total number of days in the Straddle
Period, and with Purchaser being liable for the remainder of such Property
Taxes;

 

(ii)         after the Closing, the Party (the "Paying Party") receiving a
Property Tax bill or notice applicable to the Assets for a Straddle Period shall
promptly notify the other Party or Parties that may be responsible for a portion
of such Property Taxes pursuant to this Section 9.1(b)(ii) (the "Reimbursing
Party") in writing, and the Paying Party shall pay such Property Tax bill prior
to the last day such Property Taxes may be paid without penalty or interest.
Upon receipt of the written notice from the Paying Party, which shall include
appropriate supporting documentation, the Reimbursing Party shall promptly pay
the Paying Party any amount equal to the portion of the Taxes for which the
Reimbursing Party is liable under this Agreement. The Parties shall reasonably
cooperate with each other after Closing with respect to any Property Tax
assessment or valuation (or protest in connection therewith) by any Governmental
Authority with respect to a Straddle Period; and

 

38

 

 

 

(iii)        If any Party receives a refund of any Property Taxes with respect
to the Assets that is attributable to a Straddle Period, the Party receiving
such refund, whether received in cash, or as a credit against another state
and/or local Tax, shall, within thirty (30) days after the receipt of such
refund, pay to the other Party who was responsible for a portion of such
Property Taxes an amount equal to the product of (A) the amount of the refund,
multiplied by (B) a fraction, the numerator of which is the number of days in
the Straddle Period that such other Party was responsible for such Property
Taxes and the denominator of which is the total number of days in the Straddle
Period.

 

(c)          Notwithstanding anything to the contrary in this Agreement,
Production Taxes levied or imposed on or before the Closing Date, shall not be
subject to this Section 9.1 and responsibility therefor and payment thereof
shall be exclusively addressed by Sections 2.2 and 2.3 and Article 12.

 

9.2           Access to Information.

 

(a)          From and after Closing, Seller shall grant to Purchaser (or its
designees) access at all reasonable times to all of the information, books and
records relating to the Assets within the possession of Seller (including work
papers and correspondence with any Governmental Authority, but excluding work
product of and attorney-client communications with Seller's legal counsel and
personnel files), and shall afford Purchaser (or its designees) the right (at
Purchaser's sole expense) to take extracts therefrom and to make copies thereof,
to the extent reasonably necessary to permit Purchaser (or its designees) to
prepare Tax Returns, to conduct negotiations with any Governmental Authority,
and to implement the provisions of, or to investigate or defend any claims
between the Parties arising under, this Agreement.

 

(b)          From and after the Closing Date, Purchaser shall grant to Seller
(or Seller's designees) access at all reasonable times to all of the
information, books and records relating to the Assets within the possession of
Purchaser (including work papers and correspondence with Governmental
Authorities, but excluding work product of and attorney-client communications
with any of Purchaser's legal counsel and personnel files), and shall afford
Seller (or Seller's designees) the right (at Seller's expense) to take extracts
therefrom and to make copies thereof, to the extent reasonably necessary to
permit Seller (or Seller's designees) to prepare Tax Returns, to conduct
negotiations with Governmental Authorities, and to implement the provisions of,
or to investigate or defend any claims between the Parties arising under, this
Agreement.

 

(c)          In the case of any Taxes with respect to the Assets for which the
other Party may be liable hereunder, each of the Parties will preserve and
retain all schedules, work papers and other documents relating to any Tax
Returns or to any Tax claims, audits or other proceedings until the expiration
of the statute of limitations (including extensions) applicable to the taxable
period to which such documents relate or until the final determination of any
controversy with respect to such taxable period, and until the final
determination of any payments that may be required with respect to such taxable
period under this Agreement.

 

39

 

 

 

(d)          At Seller's request, Purchaser shall provide reasonable access to
Purchaser's and its Affiliates' personnel who have knowledge of the information
described in this Section 9.2.

 

9.3           Conflict and Survival. In the event of a conflict between the
provisions of this Article 9 and any other provision of this Agreement, except
Section 11.3 hereof, this Article 9 shall control.

 

Article 10

TERMINATION

 

10.1         Termination. This Agreement may be terminated at any time prior to
Closing: (a) by the mutual prior written consent of Seller and Purchaser or
(b) by either Seller or Purchaser if the Closing has not occurred on or before
5:00 pm local time in Houston, Texas on November 27, 2012; provided, however,
that, no Party shall be entitled to terminate this Agreement under
Section 10.1(b) if the Closing has failed to occur because such Party
negligently or willfully failed to perform or observe in any material respect
its covenants and agreements hereunder or such Party is in breach of its
representations and warranties set forth in this Agreement.

 

10.2         Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1, neither Party nor its Affiliates shall have any liability to the
other Party or its Affiliates as a result of such termination, whether in
contract, equity, Law or otherwise, and this Agreement shall become void and of
no further force or effect (except for the provisions of Article 1, this
Article 10, Sections 4.8, 5.8, 5.9, 5.10, 6.2, 6.4, 12.2, 12.4, 12.6, 12.7,
12.8, 12.9, 12.11, 12.13, 12.14, 12.17, and 12.18, all of which shall continue
in full force and effect). Notwithstanding anything to the contrary in this
Agreement, the termination of this Agreement under Section 10.1(b) shall not
relieve any Party from liability for any willful or negligent failure to perform
or observe in any material respect any of its agreements or covenants contained
herein that are to be performed or observed at or prior to Closing.

 

Article 11

INDEMNIFICATION; LIMITATIONS

 

11.1         Assumed Obligations. Without limiting Purchaser's rights to
indemnity under this Article 11 (including rights related to breaches of
Seller's express representations, warranties, covenants, and agreements set
forth in this Agreement), on the Closing Date Purchaser shall assume, and hereby
agrees to fulfill, perform, pay, and discharge (or cause to be fulfilled,
performed, paid, or discharged) all of the following with respect to the Assets
(the "Assumed Obligations"):

 

(a)          Subject to the remainder of this Section 11.1, all of the
obligations, liabilities, and duties relating to, or with respect to, the
ownership and operation of the Assets that are attributable to periods of time
from and after the Effective Date, whether known or unknown;

 

40

 

 

 

(b)          Subject to the adjustments to the Purchase Price set forth in
Section 2.2(d), and the representation and warranty set forth in Section 4.6,
all obligations and liabilities arising from or in connection with any
imbalance, including production, pipeline, storage, or processing imbalances
attributable to Hydrocarbons produced from the Properties, whether before, on,
or after the Effective Date;

 

(c)          Obligations for plugging and abandonment of the Wells and
dismantlement or abandonment of all structures and Equipment included in the
Assets and restoration of the surface covered by the Leases and Units in
accordance with applicable Laws;

 

(d)          Subject to the terms of Article 3, Article 4, Article 6, and the
special warranty of title in the Assignment and Bill of Sale, all Damages and
obligations arising from, or relating to, Title Defects, whether arising or
relating to periods of time before, on, or after the Effective Date;

 

(e)          All obligations that are the responsibility of Purchaser under
Sections 2.2 and 2.3;

 

(f)          Environmental Defects that are expressly disclosed (to the extent
expressly disclosed) in the report delivered by the Environmental Consultant or
in the Seller Environmental Reports.

 

11.2         Retained Obligations. Except for the Assumed Obligations as set
forth in Section 11.1, Purchaser shall not assume or otherwise become liable for
any liabilities, Damages, duties or other obligations of Seller, whether or not
relating to the Assets, whether absolute, contingent, or otherwise, whether
known or unknown, accrued or unaccrued, and regardless of whether such
liability, Damage, duty, or other obligation was disclosed to Purchaser,
(collectively, the "Retained Obligations"), including any liabilities, Damages,
duties, or obligations that:

 

(a)          relate to the ownership or operation of the Assets prior to the
Effective Date (other than matters described in Section 11.1(f)), including any
third Person Claims with respect to matters described in Section 11.1(f) which
Claims are not expressly disclosed in the report delivered by the Environmental
Consultant or in the Seller Environmental Reports;

 

(b)          are attributable to, or arise out of, the Excluded Assets;

 

(c)          are required to be borne by Seller under Sections 2.2 and 2.3;

 

(d)          are Tax obligations retained by Seller pursuant to Article 9; or

 

(e)          are caused by, arise out of, or result from off-site disposal of
any substance defined or regulated as a "pollutant," "hazardous waste," or
"hazardous substance" under any Environmental Law, to the extent that such
disposal occurred prior to the Closing Date.

 

41

 

 

 

11.3         Indemnification.

 

(a)          From and after Closing, Purchaser shall indemnify, defend, and hold
harmless Seller and its Affiliates and its and their respective officers,
directors, managers, partners, employees, and agents (the "Seller Group") from
and against all Damages incurred or suffered by Seller Group:

 

(i)          caused by, arising out of, or resulting from, the Assumed
Obligations;

 

(ii)         caused by, arising out of, or resulting from Purchaser's breach of
any of Purchaser's covenants or agreements contained in Article 6, or

 

(iii)        caused by, arising out of, or resulting from any breach of any
representation or warranty made by Purchaser contained in Article 5 of this
Agreement or in the certificate delivered at Closing pursuant to Section 8.3(d),

 

even if such Damages are caused in whole or in part by the negligence (whether
sole, joint or concurrent), strict liability or other legal fault of any
Indemnified Person, invitee or third Person, and whether or not caused by a
pre-existing condition, but excluding the gross negligence or willful misconduct
of any indemnified person, and further excepting in each case Damages against
which Seller would be required to indemnify Purchaser under Section 11.3(b).

 

(b)          From and after Closing, Seller shall indemnify, defend, and hold
harmless Purchaser and its Affiliates and its and their respective officers,
directors, employees, and agents ("Purchaser Group") from and against all
Damages incurred or suffered by Purchaser Group:

 

(i)          caused by or arising out of, or resulting from, the Retained
Obligations;

 

(ii)         caused by, arising out of, or resulting from, Seller's breach of
any of Seller's covenants or agreements contained in Article 6; or

 

(iii)        caused by, arising out of, or resulting from, any breach of any
representation or warranty made by Seller contained in Article 4 of this
Agreement, or in the certificates delivered at Closing pursuant to
Section 8.2(f),

 

even if such Damages are caused in whole or in part by the negligence (whether
sole, joint or concurrent), strict liability or other legal fault of any
Indemnified Person, invitee, or third Person, and whether or not caused by a
pre-existing condition, but excluding the gross negligence or willful misconduct
of any indemnified person.

 

42

 

 

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, from and after Closing, Seller's and Purchaser's sole and exclusive
remedy against each other with respect to breaches of the representations,
warranties, covenants, and agreements of the Parties contained in Article 4,
Article 5, Article 6 (excluding Section 6.4, which shall be separately
enforceable by Seller pursuant to whatever rights and remedies are available to
it outside of this Article 11), and the affirmations of such representations,
warranties, covenants, and agreements contained in the certificates delivered by
each Party at Closing pursuant to Sections 8.2(f) and 8.3(d), as applicable, is
set forth in this Section 11.3. The Parties shall have all other remedies at law
or in equity for breaches for all provisions of this Agreement, except as set
forth above.

 

(d)          The Parties shall treat, for Tax purposes, any amounts paid
pursuant to this Article 11 as an adjustment to the Purchase Price.

 

11.4         Indemnification Actions. All claims for indemnification under
Section 11.3 shall be asserted and resolved as follows:

 

(a)          For purposes of this Article 11, the term "Indemnifying Person"
when used in connection with particular Damages shall mean the Person having an
obligation to indemnify another Person or Persons with respect to such Damages
pursuant to this Article 11, and the term "Indemnified Person" when used in
connection with particular Damages shall mean a Person having the right to be
indemnified with respect to such Damages pursuant to this Article 11 (including,
for the avoidance of doubt, those Persons identified in Section 11.4(h)).

 

(b)          To make a claim for indemnification under Section 11.3, an
Indemnified Person shall notify the Indemnifying Person of its claim, including
the specific details of and specific basis under this Agreement for its claim
(the "Claim Notice"). In the event that the claim for indemnification is based
upon a claim by a third Person against the Indemnified Person (a "Claim"), the
Indemnified Person shall provide its Claim Notice promptly after the Indemnified
Person has actual knowledge of the Claim and shall enclose a complete copy of
all papers (if any) served with respect to the Claim; provided that the failure
of any Indemnified Person to give notice of a Claim as provided in this
Section 11.4 shall not relieve the Indemnifying Person of its obligations under
Section 11.3, except to the extent such failure results in insufficient time
being available to permit the Indemnifying Person to effectively defend against
the Claim or otherwise prejudices the Indemnifying Person's ability to defend
against the Claim. In the event that the claim for indemnification is based upon
an inaccuracy or breach of a representation, warranty, covenant, or agreement,
the Claim Notice shall specify the representation, warranty, covenant or
agreement that was inaccurate or breached and the reasonably specific details
of, and specific basis for, such asserted inaccuracy or breach.

 

(c)          In the case of a claim for indemnification based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Person whether it admits or denies its
obligation to defend the Indemnified Person against such Claim under this
Article 11. If the Indemnifying Person does not notify the Indemnified Person
within such thirty (30) day period regarding whether the Indemnifying Person
admits or denies its obligation to defend the Indemnified Person, it shall be
deemed to have denied its obligation to provide such indemnification hereunder.
The Indemnified Person is authorized, prior to and during such thirty (30) day
period, to file any motion, answer or other pleading that it shall deem
necessary or appropriate to protect its interests or those of the Indemnifying
Person and that is not prejudicial to the Indemnifying Person.

 

43

 

 

 

(d)          If the Indemnifying Person admits its obligation, it shall have the
right and obligation to diligently defend, at its sole cost and expense, the
Claim. The Indemnifying Person shall have full control of such defense and
proceedings, including any compromise or settlement thereof. If requested by the
Indemnifying Person, the Indemnified Person agrees to cooperate in contesting
any Claim which the Indemnifying Person elects to contest (provided, however,
that the Indemnified Person shall not be required to bring any counterclaim or
cross-complaint against any Person). The Indemnified Person may participate in,
but not control, any defense or settlement of any Claim controlled by the
Indemnifying Person pursuant to this Section 11.4(d). An Indemnifying Person
shall not, without the written consent of the Indemnified Person, settle any
Claim or consent to the entry of any judgment with respect thereto that (i) does
not result in a final, non-appealable, resolution of the Indemnified Person's
liability with respect to the Claim (including, in the case of a settlement, an
unconditional written release of the Indemnified Person from all further
liability in respect of such Claim) or (ii) may materially and adversely affect
the Indemnified Person (other than as a result of money damages covered by the
indemnity).

 

(e)          If the Indemnifying Person does not admit its obligation or admits
its obligation but fails to diligently defend or settle the Claim, then the
Indemnified Person shall have the right to defend against the Claim (at the sole
cost and expense of the Indemnifying Person, if the Indemnified Person is
entitled to indemnification hereunder), with counsel of the Indemnified Person's
choosing, subject to the right of the Indemnifying Person to admit its
obligation to indemnify the Indemnified Person and assume the defense of the
Claim at any time prior to settlement or final, non-appealable determination
thereof. If the Indemnifying Person has not yet admitted its obligation to
indemnify the Indemnified Person, the Indemnified Person shall send written
notice to the Indemnifying Person of any proposed settlement and the
Indemnifying Person shall have the option for ten (10) days following receipt of
such notice to (i) admit in writing its obligation for indemnification with
respect to such Claim and (ii) if its obligation is so admitted, assume the
defense of the Claim, including the power to reject the proposed settlement. If
the Indemnified Person settles any Claim over the objection of the Indemnifying
Person after the Indemnifying Person has timely admitted its obligation for
indemnification in writing and assumed the defense of the Claim, the Indemnified
Person shall be deemed to have waived any right to indemnity therefor.

 

(f)          If a Party would be required to defend a Claim as provided in this
Section 11.4, which Claim is unliquidated in amount, but for the assertion that
the other Party would not be entitled to indemnification for any liability,
loss, cost, expense, claim, award, judgment, or other Damages incurred or
suffered by such Party due solely to the limitations set forth in
Section 11.6(c) with respect to the amount of such Claim, such Party shall
nevertheless have the right and obligation to defend against such Claim as set
forth in Section 11.4(d), subject to the indemnification obligations of such
Party set forth in this Article 11; provided, however, that if, upon final,
non-appealable liquidation of the amount of such Claim, the Party defending such
Claim pursuant to this Section 11.4(f) would not have had the obligation to
defend such Claim under Section 11.6(c) due solely to the limitations set forth
in Section 11.6(c) with respect to the amount of such Claim, the Party defending
such Claim shall be entitled to reimbursement of all reasonable costs and
expenses incurred with respect to the defense of such Claim.

 

44

 

 

 

(g)          In the case of a claim for indemnification not based upon a Claim,
the Indemnifying Person shall have thirty (30) days from its receipt of the
Claim Notice to (i) cure the Damages complained of, (ii) admit its obligation to
provide indemnification with respect to such Damages or (iii) dispute the claim
for such Damages. If the Indemnifying Person does not notify the Indemnified
Person within such thirty (30) day period that it has cured the Damages or that
it disputes the claim for such Damages, the Indemnifying Person shall be
conclusively deemed to have disputed the claim for indemnification hereunder.

 

(h)          Any claim for indemnity under Section 11.3 by any Affiliate,
director, officer, employee or agent must be brought and administered by the
applicable Party to this Agreement. No Indemnified Person other than Seller and
Purchaser shall have any rights against either Seller or Purchaser under the
terms of Section 11.3 except as may be exercised on its behalf by Purchaser or
Seller, as applicable, pursuant to this Section 11.4(h). Each of Seller and
Purchaser may elect to exercise or not exercise indemnification rights under
this Section 11.4 on behalf of the other Indemnified Persons affiliated with it
in its sole discretion and shall have no liability to any such other Indemnified
Person for any action or inaction under this Section 11.4.

 

11.5         Casualty and Condemnation.

 

(a)          Subject to Section 7.2(d), if, after the date of this Agreement but
prior to Closing Date, any portion of the Assets is destroyed by fire or other
casualty or is expropriated or taken in condemnation or under right of eminent
domain (a "Casualty Loss"), this Agreement shall remain in full force and
effect, and Purchaser shall nevertheless be required to close.

 

(b)          In the event of a Casualty Loss, at the election of Purchaser,
(i) Seller shall cause the Assets affected by any Casualty Loss to be repaired
or restored, at Seller's sole cost, as promptly as reasonably practicable (which
work may extend after the Closing Date), and indemnify Purchaser through a
document reasonably acceptable to Seller and Purchaser against any Damages or
other costs, expenses, or obligations that Purchaser incurs with respect to the
Assets subject to the Casualty Loss (and in each case, Seller shall retain all
rights to insurance and other claims against third Persons with respect to the
Casualty Loss or taking except to the extent the Parties otherwise agree in
writing), or, (ii) the affected Assets shall be deleted from this Agreement and
all exhibits and schedules hereto and shall constitute Excluded Assets, and the
Purchase Price shall be decreased by the Allocated Value thereof.

 

11.6         Limitation on Actions.

 

(a)          The representations and warranties of Seller in Article 4
(excluding Sections 4.1, 4.3, and 4.8), the representations and warranties of
Purchaser in Article 5 (excluding Sections 5.1, 5.2, 5.3, 5.4, and 5.10) and the
covenants and agreements of the Parties in Article 6, (excluding Sections 6.4,
6.5, 6.6, 6.7, 6.8, and 6.9), and the corresponding representations, warranties,
and affirmations given in the certificates delivered at Closing pursuant to
Sections 8.2(f) and 8.3(d), as applicable, shall survive the Closing for a
period of one (1) year. The representations and warranties of Seller set forth
in Section 4.3 shall survive the Closing for the applicable statute of
limitations period (including any extensions thereof). The remainder of this
Agreement shall survive the Closing without time limit except as may otherwise
be expressly provided herein. Representations, warranties, covenants, and
agreements shall be of no further force and effect after the date of their
expiration, provided that there shall be no termination of any bona fide claim
asserted pursuant to this Agreement with respect to such a representation,
warranty, covenant, or agreement prior to its expiration date.

 

45

 

 

 

(b)          The indemnities in Sections 11.3(a)(ii), 11.3(a)(iii), 11.3(b)(ii),
and 11.3(b)(iii) shall terminate as of the termination date of each respective
representation, warranty, covenant, or agreement that is subject to
indemnification, except in each case as to matters for which a specific written
claim for indemnity has been delivered to the Indemnifying Person on or before
such termination date. The indemnity in Section 11.3(b)(i) shall survive the
Closing for a period of one (1) year with respect to 11.2(a), and without time
limit with respect to Sections 11.2(b), 11.2(c), 11.2(d), and 11.2(e). The
indemnity in Sections 11.3(a)(i) shall survive the Closing without time limit.

 

(c)          No Party shall have any liability for any indemnification under
Section 11.3 for an individual matter until and unless the amount of the
liability for Damages with respect to which such Party admits (or it is
otherwise finally determined) that such Party has an obligation to indemnify the
other Party pursuant to the terms of Section 11.3 exceeds Twenty-Five Thousand
Dollars ($25,000) (the "Individual Indemnity Threshold"). Without limiting the
foregoing, no Party shall have any liability for any indemnification under
Section 11.3 until and unless the aggregate amount of the liability for all
Damages (i) for which Claim Notices are delivered by the other Party, (ii) with
respect to which such Party admits (or it is otherwise finally determined) that
such Party has an obligation to indemnify the other Party pursuant to the terms
of Section 11.3, and (iii) which exceed the Individual Indemnity Threshold
exceeds two percent (2%) of the Unadjusted Purchase Price, and then only to the
extent such Damages exceed two percent (2%) of the Unadjusted Purchase Price;
provided, however, that this Section 11.6(c) shall not limit indemnification for
the Retained Obligations (other than the Retained Obligation set forth in
Section 11.2(a)) or breaches of Seller's covenants in Sections 6.5 or 6.6 or the
special warranty of title in the Assignment and Bill of Sale, Purchaser's
covenant in Section 6.7, the covenant of the Parties in Sections  6.2, 6.8, and
6.9; and provided, further, that, for the purposes of this Article 11, any
representation, warranty, or covenant set forth in this Agreement which is
qualified by materiality or Material Adverse Effect shall be deemed not to be so
qualified.

 

(d)          Notwithstanding anything to the contrary contained elsewhere in
this Agreement, Seller shall not be required to indemnify Purchaser under this
Article 11 for aggregate Damages in excess of twenty-five percent (25%) of the
Unadjusted Purchase Price; provided, however, that this Section 11.6(d) shall
not limit indemnification for the Retained Obligations (other than the Retained
Obligation set forth in Section 11.2(a)), breach of the covenants in
Sections 6.2, 6.5, 6.8, or 6.9 or Seller's obligations under the special
warranty of title in the Assignment and Bill of Sale.

 

(e)          The amount of any Damages for which an Indemnified Person is
entitled to indemnity under this Article 11 shall be reduced by the amount of
insurance proceeds realized by the Indemnified Person or its Affiliates with
respect to such Damages (net of any collection costs, and excluding the proceeds
of any insurance policy issued or underwritten by the Indemnified Person or its
Affiliates); provided, however, that no Party shall be required to seek recovery
under any policy of insurance as a condition to indemnification hereunder.

 

46

 

 

 

(f)          As used in this Agreement, the term "Damages" means the amount of
any actual liability, loss, cost, expense, claim, award, or judgment incurred or
suffered by any Indemnified Person arising out of or resulting from the
indemnified matter, whether attributable to personal injury or death, property
damage, contract claims, torts, or otherwise, including reasonable fees and
expenses of attorneys, consultants, accountants, or other agents and experts
reasonably incident to matters indemnified against, and the costs of
investigation and/or monitoring of such matters, and the costs of enforcement of
the indemnity; provided, however, that "Damages" shall not include any
adjustment for Taxes that may be assessed on payments under this Article 11 or
for Tax benefits received by the Indemnified Person as a consequence of any
Damages. Notwithstanding the foregoing, neither Purchaser nor Seller shall be
entitled to indemnification under this Article 11 for, and Damages shall not
include, (i) loss of profits, whether actual or consequential, or other
consequential damages suffered by the Party claiming indemnification, or any
punitive damages (other than loss of profits, consequential damages, or punitive
damages suffered by third Persons for which responsibility is allocated among
the Parties), and (ii) any increase in liability, loss, cost, expense, claim,
award or judgment to the extent such increase is caused by the actions or
omissions of any Indemnified Person after the Closing Date.

 

Article 12

MISCELLANEOUS

 

12.1         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement.

 

12.2         Notices. All notices that are required or may be given pursuant to
this Agreement shall be sufficient in all respects if given in writing, in
English and delivered personally, by telecopy or by recognized courier service,
as follows:

 

If to Seller:                         American Standard Energy, Corp.

4800 North Scottsdale Rd., Suite 1400

Scottsdale, AZ 85251

Attention: Scott Feldhacker

Telephone: (480) 371-1929

 

If to Purchaser:                  Texian Oil – I, LP

8901 Gaylord Drive, Suite 230

Houston, TX 77024

Attention: Myron Boots

Telephone: (713) 398-3993

 

47

 

 

With a copy to Brock Capital Group LLC

8901 Gaylord Drive, Suite 230

Houston, TX 77024

Attention: David Hollon

Telephone: (832) 487-0003

 

Either Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

 

12.3         Sales or Use Tax, Recording Fees and Similar Taxes and Fees.
Notwithstanding anything to the contrary in Article 9, Purchaser shall bear any
sales, use, excise, real property transfer or gain, gross receipts, goods and
services, registration, capital, documentary, stamp or transfer Taxes, recording
fees and similar Taxes and fees incurred and imposed upon, or with respect to,
the property transfers or other transactions contemplated hereby. Should Seller
or any Affiliate of Seller pay any amount for which Purchaser is liable under
this Section 12.3, Purchaser shall, promptly following receipt of Seller's
invoice, describing the amount in reasonable detail, reimburse the amount paid.
If such transfers are exempt from any such Taxes or fees upon the filing of an
appropriate certificate or other evidence of exemption, Purchaser shall timely
furnish to Seller such certificate or evidence.

 

12.4         Expenses. Except as provided in Section 11.4, all expenses incurred
by Seller in connection with or related to the authorization, preparation or
execution of this Agreement, and the Exhibits and Schedules hereto and thereto,
and all other matters related to the Closing, including all fees and expenses of
counsel, accountants and financial advisers employed by Seller, shall be borne
solely and entirely by Seller, and all such expenses incurred by Purchaser shall
be borne solely and entirely by Purchaser.

 

12.5         Records.

 

(a)          As soon as practicable, but in no event later than thirty (30) days
after the Closing Date, Seller shall deliver or cause to be delivered to
Purchaser the original Records that are in the possession of Seller or its
affiliates, subject to Section 12.5(b).

 

(b)          Seller may retain the originals of those Records relating to Tax
and accounting matters with respect to periods of time prior to the Effective
Date.

 

(c)          Without limiting the foregoing, all well files and lease files,
revenue, JIB, and division order files and decks, and related name and address
files shall be delivered to Purchaser in Microsoft Excel format, to the extent
possible.

 

12.6         Governing Law. This Agreement and the legal relations between the
Parties shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to principles of conflicts of laws that would
direct the application of the laws of another jurisdiction.

 

48

 

 

 

12.7         Dispute Resolution; Jury Trial Waiver. Each Party consents to
personal jurisdiction in any action brought in the United States federal courts
located in the State of Texas with respect to any dispute, claim or controversy
arising out of or in relation to or in connection with this Agreement, and each
of the Parties agrees that any action instituted by it against the other with
respect to any such dispute, controversy or claim (except to the extent a
dispute, controversy, or claim arising out of or in relation to or in connection
with title matters pursuant to Section 3.10, or the determination of Purchase
Price adjustments pursuant to Section 8.4(b) is referred to an expert pursuant
to those Sections) will be instituted exclusively in the United States District
Court for the Western District of Texas. Each Party (a) irrevocably submits to
the exclusive jurisdiction of such courts, (b) waives any objection to laying
venue in any such action or proceeding in such courts, (c) waives any objection
that such courts are an inconvenient forum or do not have jurisdiction over it,
and (d) agrees that service of process upon it may be effected by mailing a copy
thereof by registered mail (or any substantially similar form of mail), postage
prepaid, to it at its address specified in Section 12.2. The foregoing consents
to jurisdiction and service of process shall not constitute general consents to
service of process in the State of Texas for any purpose except as provided
herein and shall not be deemed to confer any rights on any Person other than the
Parties to this Agreement. The Parties hereby waive trial by jury in any action,
proceeding or counterclaim brought by any Party against another in any matter
whatsoever arising out of or in relation to or in connection with this
Agreement.

 

12.8         Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

 

12.9         Waivers. Any failure by any Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by the Party to
whom compliance is owed and expressly identified as a waiver, but not in any
other manner. No waiver of, or consent to a change in, any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

 

12.10         Assignment. No Party shall assign (including by change of control,
merger, consolidation, or stock purchase) or otherwise transfer all or any part
of this Agreement to any third Person other than an Affiliate, nor shall any
Party delegate any of its rights or duties hereunder (including by change of
control, merger, consolidation, or stock purchase) to any third Person other
than an Affiliate, without the prior written consent of the other Party (such
consent to not be unreasonably withheld) and any transfer or delegation made
without such consent shall be void. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and assigns. Notwithstanding the foregoing, Purchaser may,
by providing written notice to Seller, but without Seller's consent, assign its
rights and delegate its duties hereunder in whole (but not in part) to a
wholly-owned Affiliate of Purchaser. Nothing herein shall restrict Seller’s
parent from effecting a merger, sale, or consolidation without the consent of
Purchaser.

 

49

 

 

 

12.11         Entire Agreement. This Agreement and the documents to be executed
hereunder and the Exhibits and Schedules attached hereto constitute the entire
agreement among the Parties pertaining to the subject matter hereof, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof.
In entering into this Agreement, neither Party has relied on any statement,
representation, warranty, covenant, or agreement of the other Party or its
representatives other than those expressly contained in this Agreement.

 

12.12         Amendment. This Agreement may be amended or modified only by an
agreement in writing signed by Seller and Purchaser and expressly identified as
an amendment or modification.

 

12.13         No Third-Person Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Purchaser and Seller to any claim, cause of
action, remedy or right of any kind, except the rights expressly provided to the
Persons described in Section 6.4 and Section 11.4(h).

 

12.14         Severability. If any provision of this Agreement, or any
application thereof, is held invalid, illegal or unenforceable in any respect
under any Law, this Agreement shall be reformed to the extent necessary to
conform, in each case consistent with the intention of the Parties, to such Law,
and, to the extent such provision cannot be so reformed, then such provision (or
the invalid, illegal or unenforceable application thereof) shall be deemed
deleted from (or prohibited under) this Agreement, as the case may be, and the
validity, legality and enforceability of the remaining provisions contained
herein (and any other application of such provision) shall not in any way be
affected or impaired thereby.

 

12.15         Time of the Essence. Time is of the essence in this Agreement. If
the date specified in this Agreement for giving any notice or taking any action
is not a Business Day (or if the period during which any notice is required to
be given or any action taken expires on a date which is not a Business Day),
then the date for giving such notice or taking such action (and the expiration
of such period during which notice is required to be given or action taken)
shall be the next day which is a Business Day.

 

12.16         References. In this Agreement: (a) references to any gender
includes a reference to all other genders; (b) references to the singular
includes the plural, and vice versa; (c) reference to any Article or Section
means an Article or Section of this Agreement; (d) reference to any Exhibit or
Schedule means an Exhibit or Schedule to this Agreement, all of which are
incorporated into and made a part of this Agreement; (e) unless expressly
provided to the contrary, "hereunder", "hereof", "herein" and words of similar
import are references to this Agreement as a whole and not any particular
Section or other provision of this Agreement; (f) references to "$" or "dollars"
means United States Dollars; and (g) "include" and "including" mean include or
including without limiting the generality of the description preceding such
term.

 

12.17         Construction. Purchaser is capable of making such investigation,
inspection, review and evaluation of the Assets as a prudent purchaser would
deem appropriate under the circumstances, including with respect to all matters
relating to the Assets, their value, operation and suitability. Seller and
Purchaser have had the opportunity to exercise business discretion in relation
to the negotiation of the details of the transaction contemplated hereby. This
Agreement is the result of arm's-length negotiations from equal bargaining
positions. It is expressly agreed that this Agreement shall not be construed
against any Party, and no consideration shall be given or presumption made, on
the basis of who drafted this Agreement or any particular provision thereof.

 

50

 

 

 

12.18         Limitation on Damages. Notwithstanding anything to the contrary
contained herein, neither Purchaser nor Seller, nor any of their respective
Affiliates shall be entitled to consequential, special, or punitive damages in
connection with this Agreement and the transactions contemplated hereby (other
than consequential, special, or punitive damages suffered by third Persons for
which responsibility is allocated between the Parties) and each of Purchaser and
Seller, for itself and on behalf of its Affiliates, hereby expressly waives any
right to consequential, special, or punitive damages in connection with this
Agreement and the transactions contemplated hereby (other than consequential,
special, or punitive damages suffered by third Persons for which responsibility
is allocated between the Parties).

 

12.19         Escrow Account for certain Post-Closing Requirements:

 

(a)          Unless all of the Post-Closing Requirements (as defined below) are
satisfied prior to or simultaneously with Closing, then on or prior to the
Closing Date, the Parties shall establish an interest-bearing escrow account
with the Austin, Texas branch of Horizon Bank, or, if such Person is unwilling
or unable to serve, another financial institution reasonably satisfactory to
Purchaser and Seller (the "Escrow Agent"). Unless all of the Post-Closing
Requirements (as defined below) are satisfied prior to or simultaneously with
Closing, then at Closing, (i) Purchaser shall deliver an amount (the "Escrow
Amount") equal to the applicable portion of the Allocated Values associated with
the Assets identified on Exhibit A-3 as the “Escrow Amount” (each property on
Exhibit A-3, a “Post-Closing Property” and collectively the “Post-Closing
Properties”) to the Escrow Agent to be held, invested, and disbursed in
accordance with this Agreement and an escrow agreement (the “Escrow Agreement”),
dated on or before the Closing Date to be entered into among Seller, Purchaser,
and Escrow Agent and (ii) the Closing Payment shall be decreased by the amount
of the Escrow Amount.

 

(b)          The Escrow Amount, together with any interest or income thereon,
shall be maintained in the Escrow Account until distributed pursuant to the
terms of Section 12.19(c).

 

(c)          The portion of the Escrow Amount attributable to each Post-Closing
Property shall be held in the Escrow Account until, the earlier of:

 

(i)          the Post-Closing Requirement (as defined Section 12.19(d) below)
applicable to such Post-Closing Property has been satisfied in accordance with
Section 12.19(d), in which case such portion of the Escrow Amount shall be
distributed to the Seller, or

 

(ii)         the expiration of ninety (90) days after the Closing Date (the
"Post-Closing Period"), in which case: (a) Purchaser shall re-convey any
Post-Closing Properties which remain subject to un-satisfied Post-Closing
Requirements at such time, effective as of the Effective Date, to the Seller
using the form of Assignment and Bill of Sale executed at Closing to convey such
Properties to Purchaser (with only corresponding adjustments to reflect such
re-conveyance) and, if applicable, the Seller shall, contemporaneously with such
re-conveyance, refund to the Purchaser the corresponding amount of the Closing
Payment attributable to such Post-Closing Properties, which amount shall be
adjusted for any applicable adjustments corresponding to those provided under
Section 2.2 in order to give effect to such re-conveyance and (b), upon such
re-conveyance, the portion of the Escrow Amount associated with the re-conveyed
Post-Closing Properties shall be promptly distributed to the Purchaser. Any
Post-Closing Properties re-conveyed to Seller pursuant to this
Section 12.19(c)(ii) shall thereafter constitute Excluded Assets and no longer
be subject to this Agreement.

 

51

 

 

 

(d)          In order to be entitled to a distribution of the portion of the
Escrow Amount attributable to each group of Post-Closing Properties (as noted on
Exhibit A-3) provided under Section 12.19(c)(i), Seller shall provide the Escrow
Agent with evidence of the execution and delivery of the following documentation
with respect to each such group of Post-Closing Properties (the execution and
delivery of each document noted below, a “Post-Closing Requirement”):

 

(i)          TCG Assets.          Seller shall have either (a) obtained a waiver
executed by Geronimo Holding Corporation, in form and substance identical to the
letter attached as Schedule 12.19(d)(i)(a), of the preferential right to
purchase contained in that certain Assignment of Oil and Gas Lease dated
February 24, 2012 by and between Geronimo Holding Corporation, as Assignor, and
the Seller, as Assignee, which was recorded in Glasscock County, Texas on April
10, 2012 at Book 187, Page 44 or (b) executed a certification, in form and
substance identical to the letter attached as Schedule 12.19(d)(i)(b).

 

(ii)         Booger Bear “A” Assets.         Seller shall have obtained an
amendment to assignment executed by Geronimo Holding Corporation, in form and
substance identical to the letter attached as Schedule 12.19(d)(ii).

 

(iii)        Bell C Assets.          Seller shall have obtained an amendment to
assignment executed by Geronimo Holding Corporation, in form and substance
identical to the letter attached as Schedule 12.19(d)(iii).

 

(e)          Each of the Parties may deliver written notice to the Escrow Agent
of any amounts that it is entitled to pursuant to this Section 12.19. The
delivery of any such notice, and any claim against the Escrow Amount (or any
interest or income thereon) provided for in this Section 12.19 shall not
constitute an election of remedies hereunder and shall not limit either of the
Parties in any manner in the enforcement of other remedies to which it may be
entitled hereunder or under applicable Law.

 

(f)          No amount shall be distributed by the Escrow Agent from the Escrow
Amount except upon receipt by Escrow Agent of (a), in the case of a distribution
to the Seller, a certificate signed by Seller and supporting documentation
evidencing the execution and delivery of the document required under the
relevant Post-Closing Requirement as specified under Section 12.19(c); (b), in
the case of a distribution to Purchaser, a certificate signed by Purchaser and
supporting documentation evidencing the execution and delivery of an assignment
re-conveying the relevant Post-Closing Properties as provided under
12.19(c)(ii); or (c) pursuant to an order of a court or arbitrator having
jurisdiction. Each of Seller and Purchaser agrees to execute such certificates
and request any such distributions only in the circumstances described in this
this Section 12.19.

 

52

 

 

 

(g)          The costs of the Escrow Agent shall, to the extent not paid out of
interest or income on or attributable to the Escrow Amount, be borne (and
promptly paid) by Purchaser.

 

(h)          The Parties shall treat, for Tax purposes, any amounts paid to
Purchaser pursuant to Section 12.19(c)(ii) as an adjustment to the Purchase
Price.

 

12.20         WAIVER OF TEXAS DECEPTIVE PRACTICES ACT. PURCHASER EXPRESSLY
WAIVES THE PROVISIONS OF CHAPTER XVII, SUBCHAPTER 3, SECTIONS 17.41 THROUGH
17.63, INCLUSIVE (OTHER THAN SECTION 17.555, WHICH IS NOT WAIVED), TEXAS CODE
ANNOTATED BUSINESS AND COMMERCE CODE (THE “DECEPTIVE TRADE PRACTICES ACT.”).

 

53

 

  

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.

 

  SELLER:       AMERICAN STANDARD ENERGY, CORP.       By: /s/ Scott Feldhacker  
Name: Scott Feldhacker   Title: Chief Executive Officer

 

  PURCHASER:       TEXIAN OIL – I, LP       By: Brock Capital Croup, LLC, its
General Partner         By: /s/ Braden J. Brock   Name: Braden J. Brock   Title:
Manager

 

Signature Page to Purchase and Sale Agreement

 

 

 